EXHIBIT 10.3






ASSET PURCHASE AGREEMENT


by and between
Cedar Crest, LLC,


a Louisiana limited liability company
(“Seller”)


and


Seniors Investments II, LLC


a Delaware limited liability company


(“Buyer”)


March 31, 2016








--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page


 
 
 
 
1.
DEFINITIONS
1


 
1.1
Definitions
1


 
1.2
Louisiana Definitions
8


 
 
 
 
2.
SALE AND PURCHASE AGREEMENT
8


 
2.1
Agreement to Sell and Purchase
8


 
2.2
Assignability of Certain Assets
8


 
 
 
 
3.
ASSETS AND EXCLUDED ASSETS
9


 
3.1
Assets
9


 
3.2
Excluded Assets
11


 
 
 
 
4.
OBLIGATIONS
12


 
4.1
Service Contracts; Assigned Contracts
12


 
4.2
Seller’s Obligations
12


 
 
 
 
5.
CLOSING
13


 
5.1
Closing
13


 
 
 
 
6.
PURCHASE PRICE; ALLOCATION; RECORDATION COSTS; PRORATIONS
13


 
6.1
Purchase Price
13


 
6.2
Recordation and Closing Costs
14


 
6.3
Prorations
15


 
6.4
Calculation; Reproration
17


 
6.5
Items Not Prorated
17


 
6.6
Indemnification
17


 
6.7
Survival
17


 
 
 
 
7.
TITLE AND POSSESSION
18


 
7.1
Act of Sale
18


 
7.2
Title
18


 
 
 
 
8.
CHANGE OF OWNERSHIP OF THE FACILITY
20


 
8.1
Licensure Approvals
20


 
 
 
 
9.
EMPLOYEES
21


 
9.1
In General
21


 
9.2
WARN Act
22


 
 
 
 
10.
REPRESENTATIONS AND WARRANTIES
23


 
10.1
Seller’s Representations
23


 
10.2
Buyer’s Representations
33


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
i
 

--------------------------------------------------------------------------------




11.
INTERIM OPERATIONS AND UNDERTAKINGS
34


 
11.1
Conduct of Business Pending Closing
34


 
11.2
Prohibited Actions
35


 
11.3
Notice
37


 
11.4
Access
38


 
11.5
Pre-Closing Management
38


 
 
 
 
12.
FEASIBILITY AND DUE DILIGENCE
38


 
12.1
Study Period
38


 
12.2
Conditions to Buyer’s Investigations
39


 
12.3
Special Assessments
40


 
 
 
 
13.
CONDITIONS PRECEDENT
40


 
13.1
Conditions Precedent to Buyer’s Obligations
40


 
13.2
Conditions Precedent to Seller’s Obligations
43


 
13.3
Waiver of Conditions Precedent
44


 
 
 
 
14.
DELIVERIES AT CLOSING
44


 
14.1
Seller’s Deliveries
44


 
14.2
Buyer’s Deliveries
46


 
14.3
Close of Escrow
46


 
14.4
Duties of Escrow Holder
47


 
 
 
 
15.
CASUALTY AND CONDEMNATION
47


 
15.1
Casualty
47


 
15.2
Condemnation
47


 
 
 
 
16.
DEFAULT
48


 
16.1
Rights
48


 
16.2
Buyer Default
48


 
16.3
Seller’s Default
48


 
16.4
Survival
49


 
 
 
 
17.
ASSURANCES
49


 
17.1
Further Assurances
49


 
17.2
Access to the Records
49


 
17.3
Survival
50


 
 
 
 
18.
INDEMNIFICATION
50


 
18.1
Indemnification by Seller
50


 
18.2
Indemnification by Buyer
50


 
18.3
Period of Indemnity
50


 
18.4
Notice to the Indemnifying Party
51


 
18.5
Rights of Parties to Defend and Settle
51


 
18.6
Limitations
52


 
18.7
Reimbursement
53


 
18.8
Sole and Exclusive Remedy/Distribution of Holdback Amount
53


 
 
 
 
 
 
 
 
 
 
 
 



 
ii
 

--------------------------------------------------------------------------------




19.
COMMISSIONS
54


 
19.1
Commissions
54


 
 
 
 
20.
MISCELLANEOUS
54


 
20.1
Effectiveness
54


 
20.2
Entire Agreement; Amendment
54


 
20.3
Applicable Law
54


 
20.4
Notices
55


 
20.5
Waiver of Jury Trial
56


 
20.6
Construction
56


 
20.7
Schedules and Exhibits
56


 
20.8
Severability
56


 
20.9
Counterparts; Headings
56


 
20.10
Facsimile or Electronic Signatures
56


 
20.11
Equal Participation
56


 
20.12
Exclusivity
57


 
20.13
Assignment
57


 
20.14
No Reliance
57


 
20.15
Expenses
57


 
20.16
Publicity
57


 
20.17
Confidentiality
57


 
20.18
Limitation on Liability
58


 
20.19
Attorneys’ Fees and Legal Expenses
59


 
20.20
OFAC Policy
59


 
20.21
Intentionally Omitted
59


 
20.22
Simultaneous Closing
60





 
iii
 

--------------------------------------------------------------------------------





ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), is made as of March 31, 2016
(the “Effective Date”), by and between CEDAR CREST, LLC, a Louisiana limited
liability company (the “Seller”), and SENIORS INVESTMENTS II, LLC a Delaware
limited liability company (“Buyer”).
RECITALS
WHEREAS, Seller is the owner of certain assets, including a licensed assisted
living facility located at 161 Beadle Road, Lafayette, Louisiana 70508 (commonly
known as “Cedar Crest Personal Memory Living” and referred to herein as the
“Business” and when discussed in the context of immovable property and
Improvements thereon, the “Facility”); and
WHEREAS, Seller desires to sell to Buyer all of the assets used in the operation
of the Business, and Buyer desires to purchase from Seller all of the assets
used in the operation of the Business, including the Facility, the Property and
all other assets used in the operation of the Business (as such terms are
hereinafter defined in the Schedule of Assets)(hereinafter collectively referred
to as “Assets”), on the terms and conditions hereinafter set forth, but
excluding the Excluded Assets (as hereinafter defined).
NOW, THEREFORE, in consideration of the foregoing and the respective promises,
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound hereby, do agree as follows:


1. DEFINITIONS
1.1    Definitions. For purposes of this Agreement the following terms shall
have the meanings ascribed below:
“Accrued Employee Benefits” shall have the meaning set forth in Section 9.1.
“Act of Sale” shall have the meaning as set forth in Section 7.1.
“Affiliate” shall mean with respect to any Person, any Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.
“Agreement” shall mean this Asset Purchase Agreement, including all Exhibits and
Schedules attached hereto or referred to herein.
“Applicable Survival Period” shall have the meaning set forth in Section 18.3.
“Approvals” shall have the meaning set forth in Section 3.1(i).
“Assets” shall have the meaning set forth in the Recitals.
“Assumed Service Contracts” shall have the meaning set forth in Section 4.1.


 
1
 

--------------------------------------------------------------------------------




“Balance Sheet” shall have the meaning set forth in Section 10.1(p).
“Bill of Sale” shall have the meaning set forth in Section 7.2(c).
“Broker” shall have the meaning set forth in Section 19.1.
“Business” shall have the meaning set forth in the Recitals.
“Business Day” shall mean any day other than a Saturday or Sunday, or other day
recognized as a holiday by the U.S. Government or the government of the State of
Louisiana, or on which banks or similar financial institutions in Lafayette
Parish are generally closed.
“Buyer Parties” or “Buyer Party” shall have the meaning set forth in Section
20.12.
“Buyer’s Certificate Regarding Conditions” shall have the meaning set forth in
Section 13.2.
“Buyer’s Closing Conditions” shall have the meaning set forth in Section 13.1.
“Cap” shall have the meaning set forth in Section 18.6(a).
“Cash” shall mean all cash and bank deposits, investments in so-called “money
market” funds, certificates of deposit, treasury bills and any accrued interest
thereon.
“Cash Balance” shall have the meaning set forth in Section 6.1.
“Claim” and “Claims” shall have the meanings set forth in Section 18.1.
“Closing” shall have the meaning set forth in Section 5.1.
“Closing Date” shall have the meaning set forth in Section 5.1.
“Collateral Source” shall have the meaning set forth in Section 18.6(d).
“Consents” shall mean all consents, approvals, licenses, permits, orders or
authorizations.
“Contracts Notice” shall have the meaning set forth in Section 4.1.
“Current Billing Period” shall have the meaning set forth in Section 6.3(d).
“Deductible” shall have the meaning set forth in Section 18.6(a).
“Deposit” shall have the meaning set forth in Section 6.1.
“DHH” shall have the meaning set forth in Section 10.1(y).
“Effective Date” shall have the meaning set forth in the Preamble.


 
2
 

--------------------------------------------------------------------------------




“Employee Data File” shall have the meaning set forth in Section 1.1.
“Endorsements” shall have the meaning set forth in Section 7.2(a).
“Environmental Laws” means all laws, rules, regulations, statutes, ordinances,
decrees or orders of any applicable governmental entity relating to (A) the
control of any potential pollutant or protection of the air, water or land, (B)
solid, gaseous or liquid waste generation, handling, treatment, storage,
disposal or transportation, and (C) exposure to hazardous, toxic or other
substances alleged to be harmful, and includes without limitation, (1) the terms
and conditions of any license, permit, approval, or other authorization by any
governmental entity, and (2) judicial, administrative, or other regulatory
decrees, judgments, and orders of any governmental entity. The term
“Environmental Laws” shall include the following statutes and regulations
promulgated thereunder: the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean
Water Act, 33 U.S.C. § 1251 et seq., the Resource Conservation and Recovery Act
(“RCRA”), 42 U.S.C. § 6901 et seq., the Superfund Amendments and Reauthorization
Act, 42 U.S.C. § 11011 et seq., the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the
Comprehensive Environmental Response, Compensation, and Liability Act
(“CERCLA”), 42 U.S.C. § 9601 et seq., the provisions governing the management of
asbestos in the Occupational Safety and Health Act, 29 U.S.C. § 651, the
Hazardous Materials Transportation Act, 49 U.S.C. § 1201 et seq., and any
applicable Louisiana, parish or local laws and regulations analogous thereto.
“ERISA” shall have the meaning set forth in Section 10.1(s).
“ERISA Affiliate” shall have the meaning set forth in Section 9.1.
“Escrow” shall have the meaning set forth in Section 5.1.
“Escrow Agent” shall mean First American Title Insurance Company whose address
is 777 South Figueroa Street, 4th Floor, Los Angeles, California 90017
(Attention: Maurice Neri).
“Exception Documents” shall have the meaning set forth in Section 7.2(a).
“Excluded Assets” shall have the meaning set forth in Section 3.2.
“Facility” shall have the meaning set forth the Recitals.
“Facility Employees” shall have the meaning set forth in Section 9.1.
“Financing” shall have the meaning set forth in Section 13.1(j).
“Financing Commitment” shall have the meaning set forth in Section 13.1(j).
“FIRPTA Affidavit” shall have the meaning set forth in Section 13.1(g).
“Governmental Authority” shall mean any federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental or quasi-governmental authority or
instrumentality, domestic or foreign.


 
3
 

--------------------------------------------------------------------------------




“Hazardous Materials” shall mean any substance that is or contains (i) any
“hazardous substance” as now or hereafter defined in §101(14) of the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or any regulations promulgated
under CERCLA; (ii) any “hazardous waste” as now or hereafter defined in the
Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.) (“RCRA”) or
regulations promulgated under RCRA; (iii) any substance regulated by the Toxic
Substances Control Act (15 U.S.C. §2601 et seq.); (iv) gasoline, diesel fuel, or
other petroleum hydrocarbons; (v) asbestos and asbestos containing materials, in
any form, whether friable or non friable; (vi) polychlorinated biphenyls; (vii)
radon gas; (viii) toxic or hazardous materials or substances; (ix) solid wastes,
including asbestos, polychlorinated biphenyls, mercury, flammable or explosive
materials; (x) radioactive materials; (xi) petroleum or petroleum products
(including crude oil); (xii) medical wastes; and (xiii) any additional
substances or materials that are now or hereafter classified or considered to be
hazardous or toxic under or that is regulated under Environmental Laws or the
common law, or any other applicable laws relating to the Property. Hazardous
Materials shall include any substance, the presence of which on the Property,
(A) requires reporting, investigation or remediation under Environmental Laws;
(B) causes or threatens to cause a nuisance on the Property or adjacent property
or poses or threatens to pose a hazard to the health or safety of persons on the
Property or adjacent property; or (C) which, if it emanated or migrated from the
Property, could constitute a trespass.
“Hired Employee Closing-Month Insurance Benefits” shall have the meaning set
forth in Section 6.3(g).
“Hired Employees” shall have the meaning set forth in Section 6.3(g).
“Holdback Amount” shall have the meaning set forth in Section 6.1.
“Improvements” shall have the meaning set forth in Section 3.1(b).
“Indemnified Party” shall have the meaning set forth in Section 18.4.
“Indemnifying Party” shall have the meaning set forth in Section 18.4.
“Indemnity Notice” shall have the meaning set forth in Section 18.4.
“Insurance Policies” shall have the meaning set forth in Section 10.1(l).
“Intangible Property” shall have the meaning set forth in Section 3.1(d).
“Knowledge” shall mean (a) in the case of Seller, the actual knowledge of
Maurice Hannie, Joyce Hannie and Laurie Deslatte, based upon a reasonable duty
of inquiry and investigation, which individuals are the persons who would, in
the ordinary course of their responsibilities as an employee or agent of Seller,
receive notice from other agents or employees of Seller or from other persons or
entities of any of the matters described in the representations and warranties
in this Agreement which are limited by the knowledge of Seller, and (b) in the
case of Buyer, the actual knowledge after due inquiry of, or actual written
notice to, Carl Mittendorff, and not of any other Persons.


 
4
 

--------------------------------------------------------------------------------




“Land” shall have the meaning set forth in Section 3.1(a).
“Law” or “Laws” shall mean any law, statute, regulation, code, ordinance or
legally binding interpretation of any federal, state or local agency,
government, authority, commission, board, bureau, administrative or other
Governmental Authority.
“Leased Assets” shall have the meaning set forth in Section 7.2(d).
“Leases” shall have the meaning set forth in Section 3.1(e).
“Licenses” shall mean all licenses, permits, consents and approvals issued by a
Governmental Authority to Seller relating to the Facility or the Business.
“Licensure Approvals” shall have the meaning set forth in Section 8.1.
“Losses” shall have the meaning set forth in Section 18.1.
“Material Adverse Effect” shall mean any event, circumstance, change, or effect,
that, is materially adverse to (a) the business, results of operations,
condition (financial or otherwise), management team, customer relationships,
supplier relationships, assets, liabilities, performance or prospects of the
Business as currently conducted or as currently contemplated to be conducted or
(b) the ability of Seller to timely perform its obligations under the Agreement
or consummate the transactions contemplated hereby provided, that none of the
following shall constitute or be taken into account in determining whether a
Material Adverse Effect has occurred or would occur, (1) changes in general
economic, financial market or political conditions, (2) general changes or
developments in any of the industries in which the Business operates, (3)
changes in any applicable Laws or interpretations thereof, (4) any failure to
meet internal projections, budgets, plans or forecasts with regard to the
Business, (5) any outbreak or escalation of hostilities or war or any act of
terrorism, and (6) any action expressly required to be taken by Seller by the
terms of this Agreement; provided, however, that any events change, circumstance
or effect described in clauses (1) – (5) shall be taken into account into
determining whether there has been a “Material Adverse Effect” only to the
extent any such event, change circumstance, or effect has a materially
disproportionate effect on Seller or the Business as compared to companies
operating in the same industry as Seller or the Business.
“New Title Defect” shall have the meaning set forth in Section 7.2(a).
“Non-Residency Leases” shall have the meaning set forth in Section 3.1(e).
“Obligations” shall mean every claim, debt, liability, judgment, commitment or
obligation of any nature, whether secured, recourse, non-recourse, liquidated,
unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained,
known, unknown or otherwise.
“Operator” shall have the meaning set forth in Section 2.2.
“Party” shall mean either Buyer or Seller, as the case may be, and “Parties”
shall mean both Buyer and Seller.


 
5
 

--------------------------------------------------------------------------------




“Permitted Encumbrances” shall have the meaning set forth in Section 7.1.
“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Authority or other entity
or juridical person whatsoever.
“Personal Property” shall have the meaning set forth in Section 3.1(c).
“Plan” shall have the meaning set forth in Section 10.1(s).
“Pre-Closing Licensure Approvals” shall have the meaning set forth in Section
11.5.
“Pre-Closing Management Structure” shall have the meaning set forth in Section
11.5.
“Property” shall have the meaning set forth in Section 3.1(b).
“Property Information” shall mean: (a) each then-effective certificate of
occupancy and any other license issued by any Governmental Authority and
covering the Business and/or the Property; (b) all, if any, of Seller’s and its
agents’ books and records relating to the operation, maintenance and management
of the Facility, including but not limited to income and expense statements for
the Facility, operating statements, budgets, accounts payable listing, monthly
census history, current and historical actuarial studies; (c) all, if any, plans
and specifications covering the Property which are in Seller’s possession,
custody, control or are known to Seller; (d) all, if any, guarantees or
warranties then in effect and covering the Assets; (e) all, if any, maintenance
and management agreements, license agreements or other Service Contracts
relating to the Facility to which Seller or any of its predecessors in title is
a party; (f) any third-party reports of any kind in Seller’s possession,
custody, control or are known to Seller, relating to the Property (e.g.,
appraisals, studies undertaken by insurers in underwriting or considering
potential insurance coverage involving the Property, title commitments and
policies, surveys, environmental studies, architectural studies, engineering
studies, state or local health care inspection reports, as-built surveys,
as-built architectural drawings, project surveys); (g) standard forms of
residency agreement, all Residents’ Residency Agreements and other Leases; (h)
any citations and/or violation notices issued by any Governmental Authority; (i)
tax bills and any notice of any proposed tax assessment, general or special; (j)
all Waivers and any and all written correspondence and communications relating
thereto; (k) Seller’s existing title policies and the most recent title
commitment and survey for the Property, together with copies of all title
exceptions; (l) the current rent roll attached hereto as Schedule 3.1(e)-1, a
detailed delinquency report, (m) personal property inventories, (n) insurance
policies (and claims history for Seller’s entire ownership period), (o) all
operating contracts, (p) an electronic demographics file including the
information and data described on Exhibit G (the “Employee Data File”), (q) such
items as are set forth on the balance of Exhibit H and (r) any other information
regarding the Property as Buyer shall reasonably request.
“Prospective Licensee” shall have the meaning set forth in Section 8.1.
“Purchase Price” shall have the meaning set forth in Section 6.1.


 
6
 

--------------------------------------------------------------------------------




“Records” shall mean all resident files and charts in Seller’s possession,
control, or known to Seller, relating to all services provided prior to and on
the Closing Date, maintenance records, staff records, employment records
(including all medical and health records and all non-medical records including
evaluations, etc. subject to all applicable Laws), administrative compliance
records, and all other records and documents relating to the Business,
including, but not limited to, all state surveys and plans of correction,
correspondence and any other written data which was utilized in connection with
the operation of the Business or the Facility, provided however, Records shall
not include those relating to any Excluded Assets as referenced in Section
3.2(d).
“Release” shall have the meanings set forth in CERCLA.
“Rent Roll” shall have the meaning set forth in Section 3.1(e).
“Residency Agreements” shall have the meaning set forth in Section 3.1(e).
“Residents” shall have the meaning set forth in Section 3.1(e).
“Required Permits and Licenses” shall have the meaning set forth in Section
10.1(e).
“Security Deposits” shall have the meaning set forth in Section 3.1(e).
“Seller Change Notice” shall have the meaning set forth in Section 11.3.
“Seller Employee Benefit Plan” shall have the meaning set forth in Section 9.1.
“Seller Parties” or “Seller Party” shall have the meaning set forth in Section
20.12.
“Seller Representations” shall have the meaning set forth in Section 10.1.
“Seller’s Certificate Regarding Conditions” shall have the meaning set forth in
Section 13.1.
“Seller’s Obligations” shall have the meaning set forth in Section 4.2.
“Service Contracts” shall mean any contract, lease, personal property lease,
license, indenture, agreement, commitment or other legally binding arrangement
to which Seller is a party related to the construction, ownership, use,
operation, occupancy, maintenance, repair or development of the property.
“Study Period” shall have the meaning set forth in Section 12.1.
“Survey” shall have the meaning set forth in Section 7.2(a).
“Tax” or “Taxes” shall mean all federal, state, local, foreign and other taxes,
assessments, duties or similar charges of any kind whatsoever, including all
corporate franchise, income, sales, use, ad valorem, receipts, value added,
profits, license, withholding, payroll, employment, excise, property, net worth,
capital gains, transfer, stamp, documentary, social security, payroll,
environmental, alternative minimum, occupation, recapture, unclaimed


 
7
 

--------------------------------------------------------------------------------




property and other taxes, and including any interest, penalties and additions
imposed with respect to such amounts.
“Tax Returns” shall have the meaning set forth in Section 10.1(w).
“Tenants” shall have the meaning set forth in Section 3.1(e).
“Terminated Contracts” shall have the meaning set forth in Section 4.1.
“Title Insurer” shall mean First American Title Insurance Company whose address
is 777 South Figueroa Street, 4th Floor, Los Angeles, California 90017
(Attention: Maurice Neri).
“Title Policy” shall have the meaning set forth in Section 7.2(a).
“Title Report” shall have the meaning set forth in Section 7.2(a).
“Title Review Period” shall have the meaning set forth in Section 7.2.
“WARN Act” shall have the meaning set forth in Section 9.1.
“Warranties” shall have the meaning set forth in Section 3.1(d).
“Waivers” shall mean all material waivers of or approved exceptions to
compliance with any Law or similar document or instrument granted, issued or
approved by any Governmental Authority, including without limitation, DHH, with
respect to the Facility or the ownership, use or operation of the Facility or
any other licensed health care use, including without limitation any physical
plant waivers or approved exceptions. Seller will provide Buyer a copy of all
Waivers.
“Written Request” shall have the meaning set forth in Section 18.8(b).
1.2    Louisiana Definitions. In addition, for purposes of this Agreement,
references to “real property” will include immovable property, references to
“personal property” will include movable property, references to “incorporeal”
property will include incorporeal property, references to “corporeal” property
will include tangible property, references to “easements” will include
servitudes, references to “buildings” will include other constructions under
Louisiana law and references to counties will include parishes.
2. SALE AND PURCHASE AGREEMENT
2.1    Agreement to Sell and Purchase. Subject to the terms and conditions of
this Agreement and in consideration of the Purchase Price, on the Closing Date,
Seller shall sell, transfer, convey and assign to Buyer (or Operator as provided
in Section 2.2), and Buyer (or Operator) shall purchase from Seller, all of the
Assets other than the Excluded Assets free and clear of any and all liens,
claims, charges, pledges, security interests or other encumbrances of any kind
or nature whatsoever, except for the Permitted Encumbrances.
2.2    Assignability of Certain Assets . The rights of Buyer to acquire some or
all of the right, title or interest of Seller in and to certain of the Assets
may be assigned or transferred


 
8
 

--------------------------------------------------------------------------------




to an Affiliate of Buyer which will operate the Business (the “Operator”). In no
event shall any assignment permitted hereunder relieve Buyer or Seller from any
obligations contained herein or undertaken pursuant hereto. Subject to the
foregoing provisions of this Section 2.2, this Agreement shall be binding on and
inure to the benefit of the Parties and their respective successors and assigns
in interest hereunder.
3. ASSETS AND EXCLUDED ASSETS
3.1    Assets. Without limiting the generality of Section 2.1, AND EXCEPT WITH
REGARDS TO THE EXCLUDED ASSETS WHICH ARE EXCLUDED FROM THIS SALE AND WHICH SHALL
NOT BE CONVEYED TO BUYER, the Assets to be purchased by Buyer at the Closing
include all of Seller’s available right, title and interest in all assets and
properties owned by Seller and used by Seller in connection with the Business on
the date hereof and on the Closing Date (all of which are purchased, subject to
the Seller Representations on an AS IS, WHERE IS basis), including:
(a)    The parcels of real property described in Schedule 3.1(a) attached
hereto, together with all mineral rights, air rights and water rights owned by
Seller and all right, title and interest in any real property contiguous thereto
which lies within the dedicated area of any public road or alley, open or
closed, to the center line there at, and all rights, ways, privileges, interest,
servitudes, easements, licenses, hereditaments, appurtenances and advantages
appertaining to the immovable property (collectively, the “Land”);
(b)    All buildings, improvements, component parts, and other improvements and
fixtures in, on or to the Land, including, without limitation, the Facility
(collectively, the “Improvements”) and together with the Land, the “Property”);
(c)    All of Seller’s right, title and interest in and to all tangible personal
property owned by Seller and now or hereafter located on or in, stored for
future use with, or used in connection with, the Property, excluding the
Excluded Assets (collectively, the “Personal Property”), including, without
limitation:
(I)    All apparatus, computer equipment and software and hardware, machinery,
vehicles (but only the titled vehicles specifically listed on Schedule 3.1(c),
attached hereto), furniture, fixtures, equipment and other items of personal
property which is utilized for the operation, maintenance or occupancy of the
Facility, including, but not limited to, all interior and exterior window
treatments and floor, wall and ceiling coverings, partitions, doors and
hardware, elevators, heating, plumbing and ventilating apparatus, gas, electric
and steam fixtures, chutes, ducts and tanks, heaters, incinerators and boilers,
air-cooling and air-conditioning equipment, lavatory fixtures; tools, building
supplies, lobby decorations, kitchen appliances, and all additions thereto and
replacements of the same, subject to Section 7.2(c) below);
(II)    All medical apparatus, furniture, fixtures, equipment, vehicles and
other items of property owned by Seller on the Closing Date;
(III)    All Records relating to the Assets;


 
9
 

--------------------------------------------------------------------------------




(IV)    All consumable inventories of every kind and nature whatsoever owned by
Seller, including, but not limited to, all pharmacy supplies, medical supplies,
or equipment, office supplies, other supplies and foodstuffs, which are located
at the Facility, except to the extent used or consumed by Seller in connection
with the Business in the ordinary course of business;
(d)    To the extent assignable, all right, title and interest in, to and under
all intangible property now or hereafter owned by Seller and used in the
ownership, use, operation, occupancy, maintenance or development of the Property
or Personal Property (collectively, the “Intangible Property”), including,
without limitation:
(I)    All proceeds of any award made for a taking of all or any part of the
Land or the Improvements by any Governmental Authority pursuant to the exercise
of its power of eminent domain;
(II)    All assignable or transferable warranties and guaranties presently in
effect from contractors, suppliers or manufacturers of personal property
installed in or used in connection with the Property or any work performed or
improvements included as a part of the Property (collectively, the
“Warranties”);
(III)    All claims, causes of action and other legal rights and remedies of
Seller, but not Seller’s Obligations, whether or not known as of the Closing
Date, relating to or in connection with Seller’s ownership of the Assets or
necessary to preserve for the benefit of Buyer full rights to the Assets, but
excluding causes of action and other legal rights and remedies of Seller (A)
against Buyer with respect to the transactions contemplated by this Agreement,
or (B) relating exclusively to the Excluded Assets;
(IV)    All environmental reports, hydrology studies, ADA surveys, soil reports,
utility agreements, construction, equipment, facility names, development rights
and approvals, permits, approvals, plans, drawings, specifications, surveys,
maps, engineering reports, assignable insurance proceeds, litigation records,
maintenance records, and all other intangible rights used in connection with or
relating or pertaining to the ownership of the Facility;
(V)    To the extent assignable and transferrable, all licenses, authorizations,
approvals and permits issued by any Governmental Authority relating to the
operation, use, occupancy or maintenance of the Facility, (collectively, the
“Approvals”);
(VI)    All goodwill relating to the operation of the Facility and the Business;
(VII)    The Business and the assumed or d/b/a names associated with the
Business;
(VIII)    All admission phone numbers, websites, domain names and intangible
personal property used in the Business; and


 
10
 

--------------------------------------------------------------------------------




(e)    all of Seller’s right, title and interest in, to and under any agreement
(including any lease) between a Resident of the Facility, on the one hand, and
Seller, on the other hand as set forth on the Rent Roll (the “Rent Roll”)
attached as Schedule 3.1(e)-1 (collectively, the “Residency Agreements”), and
any real property leases, if any, relating to any premises located at the
Facility other than the Residency Agreements, as set forth on the attached
Schedule 3.1(e)-2 (collectively, the “Non-Residency Leases”), including any
right, title and interest of Seller in and to any subleases with respect
thereto, and including all amendments or modifications thereto or supplements
thereof, covering all or any portion of the Facility (such Residency Agreements
and Non-Residency Leases being referred to, collectively, as the “Leases”, and
all persons or entities occupying the Property or any part thereof pursuant to
Residency Agreements, the “Residents” and all persons or entities occupying the
Property or any part thereof pursuant to the Non-Residency Leases, the
“Tenants”), together with all deposits held in connection with the Leases, if
any, including, without limitation, all unapplied security deposits, prepaid
rent, guaranties, letters of credit and other similar charges and credit
enhancements providing additional security for the Leases, as set forth on the
attached Schedule 3.1(e)-3 (“Security Deposits”);
(f)    All other assets of the Business and Facility, subject to Section 3.2
below.
3.2    Excluded Assets. It is expressly agreed that Seller shall retain and
Buyer shall not acquire the following assets on the date hereof or as of the
Closing Date (the “Excluded Assets”):
(a)    All Cash and all cash-like assets;
(b)    All deposits (other than the Security Deposits, if any), accounts
receivable and other amounts due from any Person to Seller relating to the
period prior to the Closing Date;
(c)    All minute books, charter documents, stock record books, books and
records pertaining to the organization, existence or capitalization of Seller,
including, for the avoidance of doubt, all financial, accounting and Tax records
of or relating to Seller; provided that all such items relating to the Assets
shall not be deemed Excluded Assets;
(d)    All books and records relating solely to any Excluded Assets;
(e)    All assets consumed or otherwise disposed of by Seller in the ordinary
course of business and in accordance with this Agreement prior to the Closing;
(f)    All prepaid assets or refunds or credits of Taxes for any period prior to
the Closing Date;
(g)    All cash reserves of Seller held by its existing lenders, including,
without limitation, capital expenditure, property tax and insurance reserves;
and
(h)    Legal names of Seller in order to finish cost reports, tax returns and
other reporting requirements, but not to conduct business;


 
11
 

--------------------------------------------------------------------------------




(i)    All of Seller’s interest in vehicles and other assets specifically listed
on Schedule 3.2(i);
(j)    That certain cellular telephone titled in the name of Seller and utilized
by Nicol Hannie, an owner of Seller.
Notwithstanding the foregoing, on or before the Closing Date, Buyer may request
copies of those certain photographs and portraits set forth on Schedule 3.2(i)
(the “Family Photo Copies”), which copies shall be prepared by Seller at Buyer’s
cost and expense and provided to Buyer on or before the Closing Date.
4. OBLIGATIONS
4.1    Service Contracts; Assigned Contracts. Seller shall provide to Buyer a
copy of all Service Contracts in accordance with Section 12.1(a). A list of the
Service Contracts is attached as Schedule 4.1 hereto. Upon request from Buyer
prior to the Closing, Seller shall provide copies of invoices for such Service
Contracts for the previous three months within five (5) business days of such
request. To the extent any of the Service Contracts are assignable by Seller, on
or before the Closing Date, Buyer shall have the right to designate by written
notice to Seller (the “Contracts Notice”) those Service Contracts which are to
be assigned to Buyer by Seller at the Closing (the “Assumed Service Contracts”).
All Assumed Service Contracts shall be listed on a Schedule to the Assignment of
Contracts and Leases. All Service Contracts that are not Assumed Service
Contracts (the “Terminated Contracts”) shall be terminated at Closing by Seller
whereupon the Terminated Contracts shall not be assigned to, or assumed by,
Buyer. To the extent that any Terminated Contracts require payment of a penalty
or premium for cancellation, Seller shall be solely responsible for the payment
of any such cancellation fees or penalties. If Buyer fails to deliver the
Contracts Notice on or before the Closing Date, all Service Contracts shall be
Terminated Contracts. Buyer agrees to assume the obligations arising under the
Assumed Service Contracts and relating solely to the period on and after the
Closing Date. Seller shall indemnify Buyer for all matters arising under the
Assumed Service Contracts prior to the Closing Date. Buyer shall indemnify
Seller for all matters arising under the Assumed Service Contracts on or after
the Closing Date. Notwithstanding the foregoing and as more fully set forth
under Section 4.2 below, nothing herein shall be construed to require Buyer to
assume any debt or liability of Seller arising out of or related to services
provided or events existing prior to the Closing.
4.2    Seller’s Obligations. Notwithstanding anything to the contrary contained
herein, Seller shall exclusively retain all liabilities for, and in no event
shall Buyer assume, perform or be responsible for, any Obligations of Seller
arising out of or relating to the ownership, use, management, or operation of
the Property prior to the Closing Date, including, without limitation, the
following (collectively, “Seller’s Obligations”): (a) any claim by any employee
of Seller, or the Business for severance or other compensation in connection
with the termination of such employment, whether as a result of the transactions
contemplated herein or otherwise, (b) any malpractice or other tort claim to the
extent such claim is related to the period prior to the Closing Date, (c) any
claim for breach of contract to the extent related to the period prior to the
Closing Date, (d) any accounts payable, Taxes, or other Obligation of Seller to
pay money payable or accrued for the period prior to the Closing Date, (e) any
other Obligation of Seller


 
12
 

--------------------------------------------------------------------------------




with respect to the Assets or the Business solely arising prior to the Closing
Date, or based solely on acts or omissions of Seller (or on behalf of Seller),
(f) any obligations of Seller under any leases, contracts, agreements, licenses
or permits due and payable or accrued for the period prior to the Closing Date,
(g) any claim for personal injury or property damage to a person (other than
Seller or any Person claiming by or through Seller, and other than in connection
with any matter for which Buyer is obligated to indemnify Seller pursuant to
this Agreement) and (h) all liabilities, debts, obligations and accounts payable
of Seller existing or arising from services provided prior to and up to the
Closing Date.
5. CLOSING
5.1    Closing. The “Closing” means the exchange of money and documents pursuant
to Sections 14.1 and 14.2 as described herein and, which, will be deemed to have
occurred when the applicable documents and funds, subject to the holdback
provided herein, have been delivered into and released from Escrow in accordance
with this Agreement. The Closing shall be consummated by the Parties’ delivery
of the instruments and documents described in Sections 14.1 and 14.2 to the
Escrow Agent who is to hold such instruments and documents in escrow (the
“Escrow”) and deliver them to the Parties as provided in Section 14.3. The
Closing shall occur (A) on the later of (i) thirty (30) days after the
expiration of the Study Period, (ii) thirty (30) days after Seller has provided
to Buyer the final Employee Data File and (iii) thirty (30) days after Buyer has
conducted its on-site “onboarding” meeting with employees, or (B) such earlier
date as is requested by Buyer; provided, however, that if the Closing is
scheduled to occur on a day other than the last business day of a calendar
month, the Closing Date shall be the last business day of such calendar month.
Notwithstanding the foregoing, the Closing shall be subject to the following
Buyer extension rights: (X) so long as Buyer is using commercially reasonable
efforts to obtain the Financing, Buyer shall have the right to extend the
Closing Date for a period of up to an additional sixty (60) days to provide
Buyer additional time to obtain the Financing (or such shorter period of time
that is actually required for Buyer to obtain the Financing) and (Y) so long as
Buyer is using commercially reasonable efforts to procure the Licensure
Approvals, Buyer shall have the right to extend the “Closing Date” (as
hereinafter defined) until the date five (5) business days after the date that
Buyer has procured all such Licensure Approvals (the Closing Date again to occur
on the last business day of a calendar month as provided in the immediately
prior sentence). Notwithstanding the foregoing, if on the date that is sixty
(60) days after the scheduled Closing Date (the “Outside Closing Date”), the
Licensure Approval Condition has not been satisfied, Buyer shall have the right,
in its sole discretion, to terminate this Agreement for a failure of such
Closing Condition, in which event the Deposit shall be returned forthwith to
Buyer. The date on which the Closing occurs as provided in this Agreement as
described herein is called the “Closing Date.” For all purposes under this
Agreement, the Closing shall be deemed to have occurred at 12:00:01 a.m. local
time (i.e., in the time zone where the Property is located) on the Closing Date.
6. PURCHASE PRICE; ALLOCATION; RECORDATION COSTS; PRORATIONS
6.1    Purchase Price. Provided Buyer has completed the Study Period to its sole
satisfaction and has not terminated this Agreement under Section 12 and all
other conditions under Section 13 hereunder have otherwise been met, and subject
to any Proration as set forth herein, Buyer shall pay Five Million Eight Hundred
Fifty Seven Thousand Five Hundred Dollars


 
13
 

--------------------------------------------------------------------------------




($5,857,500.00) to Seller as the purchase price for the Assets (the “Purchase
Price”). Buyer shall deposit into Escrow, Twenty Five Thousand Dollars
($25,000.00) (together with any other increases in the Deposit as provided
herein, the “Deposit”) within three (3) Business Days of execution of this
Agreement by all Parties, and, unless this Agreement is sooner terminated,
Seventy Five Thousand Dollars ($75,000.00) within two (2) Business Days after
the expiration of the Study Period, in an interest-bearing account with the
Escrow Agent. The Deposit is not “earnest money” within the meaning of Louisiana
law, but is to be held and disposed of in accordance with the provisions of this
Agreement. The Deposit shall be held by Escrow Agent in a non-commingled,
FDIC-insured account in accordance with the escrow provisions set forth on
Schedule 6.1(a) attached hereto. Interest on such account shall be credited to
Buyer’s account and deemed to be part of the Deposit. In the event of the
consummation of the purchase and sale of the Property as contemplated hereunder,
the Deposit shall be paid to Seller and credited against the Purchase Price on
the Closing Date. In the event the sale of the Assets is not consummated because
of (a) a Seller default, (b) the termination of this Agreement by Buyer in
accordance with any right to so terminate provided herein, or (c) the failure of
any of Buyer’s Closing Conditions to occur, then the Deposit shall be
immediately and automatically paid over to Buyer without the need for any
further action by either Party hereto. The sole remedy for a failure by Buyer to
deliver any or all of the Deposit as and when required hereunder shall be for
Seller to terminate this Agreement. Any Deposit shall be held and disbursed
strictly in accordance with the terms and conditions of this Agreement. All
references in this Agreement to a “return of the Deposit” shall also be deemed
to include a return of the “Deposit” under the Rosewood Agreement.
Except for the One Hundred Dollars ($100.00) to be paid to Seller as provided in
the next sentence, the Deposit shall be fully refundable to Buyer should Buyer
terminate this Agreement at any point during the Study Period. Notwithstanding
anything in this Agreement to the contrary, if the Deposit is refunded to Buyer
for any reason other than Seller’s default under this Agreement, One Hundred
Dollars ($100.00) of the Deposit shall be paid to Seller as an option fee and as
consideration for the rights granted to Buyer under this Agreement. If the
Closing does occur, the Deposit shall be applied towards the Purchase Price. At
the Closing, Buyer shall pay to Seller, in cash, the Purchase Price, less; (i)
the sum of the Deposit, (ii) plus or minus the prorations as calculated under
Section 6.3, and (iii) Four Percent (4%) of the Purchase Price to be held by the
Escrow Agent (the “Holdback Amount”) pursuant to the terms and conditions of a
Holdback Escrow Agreement (“The Holdback Escrow Agreement”), in the form
attached hereto as Exhibit E to be entered into by Buyer, Seller and Escrow
Agent (the Purchase Price less the Deposit, the Prorations and the Holdback
Amount being the “Cash Balance”), by wired funds received by the Escrow Agent at
or before the close of business on the Closing Date in accordance with written
wiring instructions provided to Buyer by the Escrow Agent.
6.2    Recordation and Closing Costs. The cost of any and all title-curative
costs and associated parish recording fees incurred in connection with same, if
any, any title-curative costs which Seller has expressly agreed to pay in
accordance with Section 7.2(a) or (b), and any sales and use tax (if any) which
exceeds the Buyer Portion shall be paid by Seller. Buyer shall pay any sales and
use tax (if any) up to a maximum amount of $10,000 (the “Buyer Portion”), the
cost of recording fees of the Act of Sale, the title insurance premium, survey
costs, appraisals and one-hundred percent (100%) of any escrow fees to hold the
Deposit. Buyer shall pay the


 
14
 

--------------------------------------------------------------------------------




escrow/settlement fees due Escrow Agent or other mutually acceptable settlement
agent assisting with the Closing. Seller and Buyer shall each be responsible for
their own legal fees and the amount of net adjustments (as described below), if
any and Buyer shall be responsible for the cost of any appraisers engaged by
Buyer. Buyer shall be responsible for any and all taxes, title and license fees
necessary to transfer title to the vehicles purchased from Seller to Buyer and
more specifically described on Schedule 3.1(c).
6.3    Prorations. The following prorations shall be made at the Closing between
Seller and Buyer through escrow, computed as of the Closing Date. To the extent
required to give effect to the Prorations and provisions set forth herein, this
Section 6.3 shall survive the Closing.
(a)    Taxes. The Parties acknowledge and agree real estate taxes and personal
property taxes are paid with respect to a calendar year. Seller shall pay, on or
prior to Closing, any and all delinquent real estate and personal property taxes
and assessments with respect to the Property. General real estate taxes and
personal property taxes applicable to the year in which the Closing occurs, or
to any prior year, and which are due or accrue during the year in which the
Closing occurs and constitute a lien on the Property or which become a lien on
the Property during the year in which the Closing occurs shall be prorated with
respect to the Property as of the date of the Closing; provided, however, that
Seller shall pay on or before Closing the full amount of any bonds or
assessments against the Property, if any, including interest payable therewith,
and including any bonds or assessments that may be payable after the Closing
Date that are a result of or relate to the construction or operation of any
Improvements or any public improvements that serve only the Property. If after
the Closing there is any retroactive increase in the real or personal property
taxes or assessments imposed on the Property: (i) if such increase relates to
the tax year in which the Closing occurred, then such increase shall be prorated
by Seller and Buyer on a per diem basis based on their respective periods of
ownership during the period to which such increase applies, (ii) if such
increase relates to any tax year subsequent to the tax year which the Closing
occurred, then such increase shall be the obligation of Buyer, and (iii) if such
increase relates to any tax year prior to the tax year in which the Closing
occurred, then such increase shall be the obligation of Seller. Taxes and
assessments for the year of the Closing, due and payable in the year following
the Closing, shall be prorated on a calendar year basis as of the Closing Date;
if such amount cannot be then ascertained, proration shall be based upon the
amount of the taxes for the preceding year. In the event that, after the Closing
Date, any of such taxes, charges or assessments shall be increased or reduced,
there shall be an adjustment and any deficiency or overpayment paid immediately
upon notice to the other party.
(b)    Utilities. Gas, water, electricity, heat, fuel, sewer and other utilities
expenses that cannot be canceled at Closing shall be prorated as of the date
immediately preceding the Closing Date on the basis of the most recent meter
reading occurring prior to Closing (dated not more than fifteen (15) days prior
to the Closing Date). If the Parties are unable to obtain current meter readings
as of the Closing Date, such expenses shall be estimated as of the Closing Date
on the basis of the prior operating history of the Property, and the Parties
mutually agree to cooperate in transferring all utility accounts, if
permissible, to Buyer’s or its manager’s name as of the Closing Date.
Notwithstanding the foregoing, if and to the extent that water and/or sewer
charges are a lien against the Property, such charges shall be prorated as of


 
15
 

--------------------------------------------------------------------------------




the Closing Date. Buyer shall open up new accounts in its name or its manager’s
name for utility contracts and make new deposits or provide letters of credit,
as required.
(c)    Insurance Premiums. All insurance policies relating to the Property or
the Business currently maintained by Seller shall be terminated on the Closing
Date and Buyer shall thereafter maintain its own policies on the Property and
the Business. If and to the extent Seller is entitled to any refund on the
premiums paid by Seller, such refunds shall be paid to and remain the property
of Seller.
(d)    Operating Expenses. All operating expenses (including all charges under
the Assumed Service Contracts and agreements assumed by Buyer) shall be
prorated, and as to each service provider, operating expenses payable or paid to
such service provider in respect to the billing period of such service provider
in which the Closing occurs (the “Current Billing Period”), shall be prorated on
a per diem basis based upon the number of days in the Current Billing Period
prior to the Close Date and the number of days in the Current Billing Period
from and after the Closing Date, and assuming that all charges are incurred
uniformly during the Current Billing Period. If actual bills for the Current
Billing Period are unavailable as of the Closing Date, then such proration shall
be made on an estimated basis based upon the most recently issued bills, subject
to readjustment upon receipt of actual bills. In the event Seller has prepaid
amounts under Assumed Service Contracts, such amounts shall be prorated at
Closing.
(e)    Rents. Buyer will receive a credit at Closing for all rents and other
revenue generated from the ownership and operation of the Property collected by
Seller prior to the Closing Date and allocable to the period from and after the
Closing Date based upon the actual number of days in the month. No credit shall
be given to Seller for accrued and unpaid rent or any other non-current sums due
from Residents or Tenants until these sums are paid, and Seller shall, subject
to the last sentence of this paragraph, retain for thirty (30) days after the
Closing Date, the right to receive any such rent collected by Buyer for the
benefit of Seller; provided Seller has no right to directly collect, contact or
sue to evict any tenants or terminate any Leases. Buyer shall cooperate with
Seller after the Closing Date to collect any rent under the Leases which has
accrued as of the Closing Date; provided, however, Buyer shall not be obligated
to sue any Residents or Tenants or exercise any legal remedies under the Leases
or to incur any expense over and above its own regular collection expenses. All
payments collected from Residents and Tenants after the Closing Date shall first
be applied to the month in which the Closing occurs, then to any rent due to
Buyer for the period after the Closing Date through the month in which such
payment was made, and finally to any rent due to Seller for the period prior to
Closing Date.
(f)    Employee Costs. Seller shall fund the cost of benefits to those Facility
Employees to whom Buyer offers employment in accordance with this Agreement and
who accept such offer of employment (“Hired Employees”) for the entire calendar
month in which the Closing occurs (collectively, the “Hired Employee
Closing-Month Insurance Benefits”), and the aggregate cost of such Hired
Employee Closing-Month Insurance Benefits shall be prorated between Buyer and
Seller based on the day of such month that the Closing occurs. Further, except
for “Accrued Employee Benefits” (as hereinafter defined), for which Buyer shall
receive a credit at Closing, there shall be no other adjustment for wages,
vacation pay, pension and welfare benefits and other fringe benefits of all
persons employed by Seller at the Facility; it


 
16
 

--------------------------------------------------------------------------------




being the intent of the parties that Buyer shall have no liability or obligation
with respect to any employee of Seller prior to Closing.
6.4    Calculation; Reproration. Escrow Agent shall prepare and deliver to Buyer
no later than three (3) business days prior to the Closing Date an estimated
closing statement which shall set forth all costs payable, and the prorations
and credits provided for in this Agreement. Any item which cannot be finally
prorated because of the unavailability of information shall be tentatively
prorated on the basis of the best data then available and adjusted when the
information is available in accordance with this subsection. The Parties shall
attempt in good faith to reconcile any differences or disputes regarding such
estimated closing statement no later than one (1) business day before the
Closing Date. The estimated closing statement as adjusted as aforesaid and
approved in writing by the Parties (which shall not be withheld if prepared in
accordance with this Agreement) shall be referred to herein as the “Closing
Statement”. If the prorations and credits made under the Closing Statement shall
prove to be incorrect or incomplete for any reason, then either Party shall be
entitled to an adjustment to correct the same; provided, however, that any
adjustment shall be made, if at all, one hundred eighty (180) days after the
Closing Date, and if a Party fails to request an adjustment to the Closing
Statement by a written notice delivered to the other Party within the applicable
period set forth above (such notice to specify in reasonable detail the items
within the Closing Statement that such Party desires to adjust and the reasons
for such adjustment), then the prorations and credits set forth in the Closing
Statement shall be binding and conclusive against such Party. Any amounts due
under Section 6 which cannot be determined prior to Closing shall be reconciled
as soon as possible thereafter as such amounts can be determined, and the
Parties shall have the right to audit the applicable records of each other in
connection with any such post-Closing reconciliation.
6.5    Items Not Prorated. Seller and Buyer agree that (a) on the Closing Date,
the Title Company shall have received, or shall have made satisfactory
arrangements to receive post-funding, a duly executed release of lien to be
recorded in the real property of the parish where the Property is located, with
respect to each mortgage or deed of trust encumbering the Property; (b) none of
the insurance policies relating to the Property will be assigned to Buyer and
Buyer shall be responsible for arranging for its own insurance as of the Closing
Date; and (c) utilities, including telephone, electricity, water and gas, shall
be read not more than fifteen (15) days prior to the Closing Date and Buyer
shall be responsible for all the necessary actions needed to arrange for
utilities to be transferred to the name of Buyer on the Closing Date, including
the posting of any required deposits and Seller shall be entitled to recover and
retain from the providers of such utilities any refunds or overpayments to the
extent applicable to the period prior to the Closing Date, and any utility
deposits which it or its predecessors may have posted. Accordingly, there will
be no prorations for debt service, insurance or utilities. In the event a meter
reading is unavailable for any particular utility, such utility shall be
prorated in the manner provided in Section 6.3(b) above.
6.6    Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section 6.
6.7    Survival. This Section 6 shall survive the Closing.


 
17
 

--------------------------------------------------------------------------------




7. TITLE AND POSSESSION
7.1    Act of Sale. At the Closing, Seller shall convey merchantable title to
the Property to Buyer in full ownership, by an Act of Sale in the form attached
to this Agreement as Exhibit A hereto (the “Act of Sale”),subject only to the
operation and effect of the following:
(a)    Real estate taxes and assessments (both general and special) for the
current year which are not yet due and payable;
(b)    Matters of title described in the Title Report approved by Buyer in
accordance with this Agreement; and
(c)    Matters affecting the condition of title to the Property created by or
with the written consent of Buyer.
The items listed in clauses (a) through (c) are, collectively, the “Permitted
Encumbrances.”
7.2    Title.
(a)    Title Binder. Seller shall provide to Buyer, in accordance with Section
12.1(a), a copy of the following to the extent the same are within Seller’s
possession: (i) all currently effective title insurance policies and copies of
all exceptions, and (ii) plats and surveys in their possession that relate to
the Property and the Facility. Buyer shall have the right to secure, at its sole
cost and expense the following: (1) recent ALTA/ACSM Land Title survey for the
Property (the “Survey”), and (2) preliminary report on title for the Property,
issued by Title Insurer, which preliminary report shall contain a commitment of
the Title Company with results of special Tax search (collectively, the “Title
Report”) to issue to Buyer a 2006 ALTA form of Owner’s Policy of Title Insurance
(with the general exceptions deleted), subject only to such exceptions as Buyer
shall have approved pursuant to this Section 7.2(a) (the “Title Policy”)
insuring the interest of Buyer in the Property in the amount of the Purchase
Price or such lesser amount attributable to the Property, as identified by
Buyer, in its discretion. The Title Policy shall provide full coverage against
all labor, mechanics’ and materialmen’s liens, and contain such endorsements as
Buyer may reasonably require, including any endorsements required as a condition
to Buyer’s approval of any title exceptions pursuant to this section (the
“Endorsements”). The Title Report shall be obtained with legible copies of all
recorded exceptions to title referred to therein to the extent reasonably
available (the “Exception Documents”). Seller will cause all standard
exceptions, other than the survey exception, to be deleted from the Title Policy
at the Closing. If Buyer desires to have the survey exception deleted, Buyer
shall pay all costs associated with the preparation of the Survey in a form
acceptable to the agency issuing the Title Policy. Buyer shall have through the
later of: (x) fifteen (15) Business Days after receipt of the Exception
Documents and the Survey or (y) the end of the Study Period (the “Title Review
Period”), to approve or disapprove in writing the Title Report and Survey with
respect to the Property, with any such notice (the “Title Objection Notice”) of
disapproval specifying the Exception Documents or other matters to which Buyer
objects. The failure of Buyer to approve any lien or other matter reflected in
the Title Report or Survey with respect to the Property within the required time
shall be deemed disapproval by


 
18
 

--------------------------------------------------------------------------------




Buyer thereof and the same shall be deemed an objection. Within five (5)
business days after receipt of the Title Defect Notice, Seller will notify Buyer
which of the Title Defects, if any, that Seller agrees to cure at or before
Closing. If Seller fails to give such notice within such five (5) business day
period, Seller shall be deemed to have elected not to satisfy the Title Defects.
At or before Closing, Seller covenants and agrees to satisfy any and all Title
Defects which Seller agreed to satisfy as set forth above. Notwithstanding
anything herein to the contrary, at or before Closing, Seller covenants and
agrees (i) to pay in full all ad valorem taxes and assessments of any kind
constituting a lien against the Property, (ii) to cause to be released any
mortgages, deeds of trust, or deeds to secure debt which encumber the Property,
and (iii) to cause to be cancelled and discharged (1) any mechanics’,
contractors’ or similar liens which encumber the Property as of the date of
Closing (except for any such liens which arise by, through or under Buyer, its
contractors or consultants, which Seller shall have no obligation to remove),
(2) any judgment liens which encumber the Property or (3) any other monetary
encumbrances, assessments and/or indebtedness (the matters referenced in the
foregoing clauses (i) through (iii) are collectively referred to herein as
“Monetary Liens”), regardless of whether Buyer objects to such Monetary Liens.
In the event that Seller fails to cure any such Monetary Lien at Closing, Buyer
shall be entitled, but in no event obligated, to pay such amount to the holder
thereof as may be required to pay and cancel same, and to credit against the
Purchase Price the amount so paid. In no event shall a Monetary Lien constitute
a Permitted Encumbrance hereunder. In the event Seller does not elect (or is
deemed not to have elected) to satisfy or cure any Title Defect of which it is
notified, or in any event, Seller fails to cure or remove any Title Defect which
Seller agrees or is required to cure, then within ten (10) days after receipt of
notice of Seller’s election (or ten (10) days after the expiration of Seller’s
five (5) day notification period if Seller does not issue notice of election),
Buyer shall, by written notice to Seller, elect either (a) to close the
transaction contemplated hereby without any deduction in the Purchase Price (but
without prejudice to Buyer’s right, in its sole discretion, to elect to cure
outstanding Monetary Liens at Closing, as set forth herein) or (b) to terminate
this Agreement without further liability whatsoever, whereupon Escrow Agent
shall refund the balance of the Deposit to Buyer, this Agreement shall terminate
and the parties shall have no further rights or obligations hereunder (except
for such rights and obligations which expressly survive the termination hereof).
Buyer’s failure to elect either such option in writing at or prior to expiration
of the applicable ten (10) day period shall be deemed to be an election to take
the action described in the foregoing clause (b). If Buyer elects to take the
action described in clause (a) of the previous sentence, then any Title Defect
which Seller does not agree to cure at or before Closing shall be a Permitted
Encumbrance, and any Title Defect which Seller does agree to cure shall not be a
Permitted Encumbrance. Buyer shall have the right to re-examine title to the
Property through the date of Closing. If at any time prior to the Closing Date,
Buyer receives a new, updated or supplemental Title Report or Survey and such
new, updated or supplemental Title Report or Survey discloses one or more Title
Defects that are not Permitted Exceptions (in each case, a “New Title Defect”)
and any New Title Defect is unacceptable to Buyer, Buyer may, within five (5)
business days after receiving such new, updated or supplemental Title Report or
Survey, as the case may be, deliver to Seller another written notice of Buyer’s
objections with respect to any New Title Defect only and the process described
in this Section shall apply thereto. If any of the time periods set forth in
this section extend beyond the expiration of the Study Period, Buyer shall
nevertheless be afforded any rights (including termination of this Agreement and
return of the Deposit) on the terms set forth in this Section.


 
19
 

--------------------------------------------------------------------------------




(b)    Title. Seller shall transfer good and marketable title to the Property to
Buyer, subject only to the Permitted Encumbrances, which title shall be
insurable by the Title Insurer at standard rates. Seller shall discharge any
mortgage liens, monetary liens, judgment liens or any other lien or encumbrance
against the Property at or prior to Closing, except for Permitted Encumbrances.
(c)    Personal Property. At the Closing, Seller shall sell, assign, convey,
transfer, and set over to Buyer (or Operator, at Buyer’s election) good and
marketable title to all of the Assets other than the Property (subject to any
leases thereof as herein disclosed to Buyer), including the Personal Property
and the Intangible Property, by a bill of sale in substantially the form
attached hereto as Exhibit B (the “Bill of Sale”). All Personal Property and
Intangible Property shall be transferred to Buyer, Operator, or as otherwise
elected by Buyer, at Buyer’s option, free and clear of liens, claims, or
encumbrances of any kind or nature, without payment of any consideration beyond
the Purchase Price set forth in this Agreement.
(d)    Seller hereby agrees to defend and indemnify and hold Buyer, its
successors and assigns, Operator, and their Affiliates, harmless against any
liability incurred because of any non-payment of any Tax which may be imposed
upon the sale of any Personal Property, but specifically excluding any sales
and/or use tax on any vehicles purchased by Buyer from Seller. The parties’
rights and obligations under this Section 7.2(d) shall survive the Closing. All
assets which Seller leases and uses in the conduct of the operations of the
Business are set forth on Schedule 7.2(d) (the “Leased Assets”), and Seller
shall assign any leases of Leased Assets to Buyer at the Closing solely if
requested by Buyer.
(e)    Contracts and Leases. At the Closing, Seller and Buyer shall execute and
deliver an Assignment of Contracts and Leases substantially in the form attached
hereto as Exhibit C (the “Assignment of Contracts and Leases”), by which Seller
shall assign to Buyer all of Seller’s right, title and interest in and to the
Assumed Service Contracts and the Leases.
8. CHANGE OF OWNERSHIP OF THE FACILITY
8.1    Licensure Approvals. Seller has advised Buyer that Seller currently has
and maintains all applicable Required Permits and Licenses as are necessary to
operate the Business at the Facility in accordance with all applicable Laws. All
Required Permits and Licenses are set forth on Schedule 8.1. To the extent that
the transfer of the Assets as contemplated by this Agreement requires that Buyer
or Operator or any manager engaged by either of them, as the case may be (the
“Prospective Licensee”) obtain certain Approvals and licenses of Governmental
Authorities necessary to own, possess, occupy, manage, or operate the Business
or the Facility (collectively, the “Licensure Approvals”) in order for Buyer to
consummate this Agreement, (i) Buyer shall no later than three (3) days prior to
Closing cause the Prospective Licensee(s) to commence actions to file all
applications and to take all necessary steps required to obtain such Licensure
Approvals and (ii) Seller shall reasonably cooperate with the Prospective
Licensees and do all things reasonably practicable to assist each Prospective
Licensee in its efforts to obtain any such Licensure Approvals in the name of
the Prospective Licensee as soon as reasonably practicable. Seller, at no out of
pocket cost or expense to Seller, shall cooperate with each Prospective Licensee
prior and subsequent to the Closing in connection with the licensing process.
Notwithstanding the foregoing, Seller shall be fully responsible to


 
20
 

--------------------------------------------------------------------------------




cure any licensure or regulatory findings or deficiencies relating to the
Business or any aspect of the Property or the Facility, its management or
operations related to the period prior to the Closing Date. Closing is subject
to the Licensure Approval Condition, as more specifically set forth in Sections
13.1(i). Seller further agrees to assist each Prospective Licensee in any
post-Closing transition with respect to the Licensure Approvals for a period up
to sixty (60) days after the Closing Date.
9. EMPLOYEES
9.1    In General. Seller has provided Buyer with a complete and accurate list
of all employees (“Facility Employees”) by position and the annual salary,
benefit entitlements (if any) and other compensation payable to each Facility
Employee. All of the Facility Employees are at-will employees of Seller.
Seller shall terminate all employees employed at the Facility (including without
limitation the Executive Director of the Facility) effective as of the Closing
Date and take such other action as may be required by any applicable laws,
rules, regulations and orders so that Buyer shall have no liability for any
matter concerning any employee which accrued and relates to the period occurring
prior to Closing, except for accrued vacation, sick time and other accrued paid
time off which information shall be provided by Seller on a schedule within ten
(10) business days of the Effective Date (“Accrued Employee Benefits”) related
to Hired Employees, if any, with respect to which Buyer receives a credit in
accordance with the provisions of Section 6.3(g) hereof, and the transactions
contemplated by this Agreement shall not result in the payment or accelerate any
payment to any Facility Employees. Buyer has no obligation to hire any Facility
Employees. In the event Buyer hires any employees of Seller, then Seller shall
have no liability for any matter concerning any employee which accrues and
relates to a period occurring from and after Closing. With respect to all Hired
Employees, Seller shall maintain the Hired Employee Closing Month-Insurance
Benefits, and the cost thereof shall be prorated in accordance with Section
6.3(g) hereof.
Notwithstanding any provision hereof to the contrary, Buyer shall have the right
to meet with the Executive Director, accountant/bookkeeper, marketing/sales
director or any other department director of the Facility at any reasonable time
after the Effective Date of this Agreement to discuss operational and other
issues concerning the Facility (but not employment arrangements or offers of
employment until after the expiration of the Study Period) and to review the
Facility’s books and records. In addition, from and after the expiration of the
Study Period, Buyer (and its prospective property manager) may meet with any
employee at the Facility to discuss employment arrangements and operational and
other issues concerning the Facility with any employee and Buyer’s property
manager may, but shall have no obligation to, make offers of employment to any
employee contingent upon Closing occurring hereunder and otherwise upon such
terms and conditions of employment, compensation and benefits as Buyer shall
determine in its sole discretion. Additionally, Buyer shall have the right to
conduct on-site “onboarding” meetings with employees at least thirty (30) days
prior to the date that any Hired Employees would commence employment with Buyer
and, at or in connection with such “onboarding” meetings, Buyer shall be
permitted to distribute to such employees a form to be executed by such
employees which allows Buyer to receive and retain a hard copy of the actual
employment files (personnel, medical, etc.) retained by such employees’ current
employer;


 
21
 

--------------------------------------------------------------------------------




provided, however, that each such employee shall have the option of declining to
sign such form. With respect to each employee who executes the form, the
applicable files shall be provided to Buyer or its manager at Closing.
Schedule 9.1-2 lists each Seller Employee Benefit Plan in which any Facility
Employee participates. The Seller has delivered to Buyer a complete and accurate
copy of each Seller Employee Benefit Plan. Seller has no current liability,
contingent or otherwise under Title IV of ERISA. Within the six (6) years
preceding the Closing Date, neither Seller nor any ERISA Affiliate of Seller has
been a party to, or made any contributions to, any “multiemployer plan” within
the meaning of Section 4001(a)(3) of ERISA, or any plan subject to Title IV of
ERISA or Section 412 of the Code. “Seller Employee Benefit Plan” means any
employee benefit plan, as defined in Section 3(3) of ERISA, or any other
material benefit arrangement (including any employment or consulting agreement,
any arrangement providing for insurance coverage or workers’ compensation
benefits, any incentive or deferred bonus arrangement, any arrangement providing
termination allowance, severance pay, salary continuation for disability or
other leave of absence, supplemental unemployment benefits, lay-off, reduction
in force or similar benefits, any stock option or equity compensation plan, any
deferred compensation plan, any compensation policy or practice (including,
without limitation sick and vacation pay policies or practices), any educational
assistance arrangements or policies, any plan governed by Section 125 of the
Code, any fringe benefit (including, without limitation, company cars) and any
change of control arrangements or policies) that is sponsored or contributed to
by Seller or by an ERISA Affiliate of Seller (or that has been maintained by
such Person within the preceding six (6) years) covering Facility Employees or
former employees of Seller (but only with respect to the Facility Employees or
former employees at the Facility) or any of their ERISA Affiliates. “ERISA
Affiliate” means any person and/or such person’s subsidiaries or Affiliates or
any trade or business (whether or not incorporated) that is under common control
with such person or such person’s subsidiaries or Affiliates or that is treated
as a single employer with such person or such person’s subsidiaries or
Affiliates under Section 414(b), (c), (m) or (o) of the Code or Section
4001(b)(1) of ERISA.
Seller agrees to comply with the non-compete provisions set forth in the
Non-Compete Agreement (the “Non-Compete Agreement”) attached hereto as Exhibit
F.
9.2    WARN Act. The parties do not believe the provisions of the Workers
Adjustment and Retraining Notification Act (the “WARN Act”) apply to this
transaction and do not expect to incur any such liability as a result of actions
taken or not taken prior to the Closing. Seller shall indemnify and hold
harmless Buyer from any loss, liabilities, debt, costs (including, but not
limited to, attorneys’ fees) or any other amounts that Buyer may incur due to
“employment losses”, as defined in the WARN Act, which occur prior to Closing;
however, Seller shall have no liability hereunder for “employment losses” which
occur as a result of the termination of employees by Buyer after the Closing
Date.
The provisions of this Article 9 shall survive the Closing or earlier
termination of this Agreement.


 
22
 

--------------------------------------------------------------------------------




10. REPRESENTATIONS AND WARRANTIES
10.1    Seller’s Representations. To induce Buyer to enter into this Agreement,
Seller hereby represents and warrants to Buyer as of the date of this Agreement
and as of the Closing Date, as follows (such representations and warranties,
together with the representations and warranties made by Seller in any document
or agreement executed by Seller pursuant to or in connection with this
Agreement, shall mean the “Seller Representations”):
(a)    Seller has been duly organized and is validly existing as a Louisiana
limited liability company, is in good standing in the State of Louisiana, and is
qualified to do business in the State of Louisiana and not required to be
registered in any jurisdiction other than Louisiana. Seller has full power and
authority and possess all governmental Consents necessary to enable it to own,
license, possess, lease or otherwise hold its properties and assets and to carry
on the Business and to operate the Facility as presently conducted.
(b)    (i) Seller has the full right, power and authority to execute this
Agreement and to consummate the sale of the Assets and the other transactions
contemplated by this Agreement, (ii) the Persons executing this Agreement on
behalf of Seller are authorized to do so, and (iii) Seller has duly executed and
delivered this Agreement, and this Agreement constitutes the legal, valid and
binding obligation of Seller, enforceable against it in accordance with its
terms, subject only to applicable Laws relating to bankruptcy, insolvency and
creditor’s rights. The execution and delivery by Seller of this Agreement and
the other documents contemplated hereby do not, and the consummation of
transactions contemplated by this Agreement and compliance by Seller with the
terms hereof, do not, and will not, conflict with, or result in any violation of
or default under (with or without notice or lapse of time, or both), or result
in the creation of any lien or encumbrance upon any of the Assets of Seller
under, any provision of (i) the organizational documents of Seller, (ii) any
contracts or agreements, written or oral, (including, without limitation, any
letters of intent) of Seller to which Seller is a party or by which any of the
Assets are bound (each a “Contract”), or (iii) any judgment, writ, order or
decree or Law that is applicable to Seller or its assets or properties. Except
as provided in Schedule 10.1(b), no Consent of, or registration, declaration or
filing with (A) any Governmental Authority, or (B) any other Person, is required
to be obtained or made by or with respect to Seller, in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby. There are no rights of any Person to acquire
the Assets superior to the rights of Buyer.
(c)    Except for the Leased Assets or any Assets subject to a license agreement
as set forth on Schedule 7.2(c), Seller has title to all Personal Property and
the execution and delivery to Buyer of the Bill of Sale for such Personal
Property shall vest good title to all the Personal Property in Buyer or Operator
or such other assignee, at Buyer’s election, free and clear of claims, liens and
encumbrances, except for the Permitted Encumbrances. No Person has the right to
purchase all or any portion of the Assets or any interest in Seller. All of the
Assets subject to a license agreement or lease as set forth in Schedule 7.2(c)
are held by Seller pursuant to valid leasehold and/or license rights.
(d)    The Assets and the Leased Assets (together with the Excluded Assets)
comprise all the assets (tangible and intangible) utilized by Seller in
connection with the


 
23
 

--------------------------------------------------------------------------------




Business and Facility. The Assets and the Leased Assets) are sufficient to
permit the conduct of the Business immediately following the Closing in
substantially the same manner as currently conducted, except as a result of
actions taken by Buyer post-Closing.
(e)    Seller possesses all Approvals or Consents (including all Licenses)
necessary or required to own the Assets, including the Land, to operate and use
the Facility and to operate the Business (collectively, the “Required Permits
and Licenses”), as set forth on Schedule 8.1 attached hereto. All Required
Permits and Licenses are in full force and effect in all material respects and
are not subject to any default, sanction or penalty. Seller has made available
to Buyer true, correct and complete copies of the most recent Required Permits
and Licenses.
(f)    There are no material deficiencies described in any survey of the
Facility conducted by any Governmental Authority that has not been corrected or
otherwise remedied.
(g)    (i) To Seller’s knowledge, no taking by power of eminent domain or
condemnation proceeding has been instituted or threatened for the permanent or
temporary taking or condemnation of all or any portion of the Property, and (ii)
Seller has not received any written notice of any proposed or threatened taking.
(h)    All real estate taxes on the Property that have become due and payable
prior to the Closing have been or will be paid by the Closing, with the
exception of 2016 property Taxes which are to be prorated and paid in accordance
with Section 6.3(a).
(i)    Except as set forth in Schedule 10.1(i) (the “Disclosure Schedule”), as
of the date hereof, there are no actions, suits, labor disputes or arbitrations,
legal or administrative proceedings pending or, to Seller’s Knowledge,
threatened against Seller, the Business or the Facility, and, to Seller’s
Knowledge, no actions, suits, labor disputes or arbitrations, legal or
administrative proceedings or investigations by any federal, state or local
government or quasi-governmental body, agency, board or authority or any other
administrative or investigative body are pending, or to Seller’s Knowledge
threatened against Seller in connection with the Assets, the Business or the
Facility, nor, to Seller’s Knowledge, is there any basis for any such action or
for any governmental investigations relating to the Assets, the Business or the
Facility. There are no pending actions against Seller or relating to the Assets,
the Business or the Facility and no such actions have been commenced within the
last twelve (12) months. There are no unsatisfied or outstanding judgments
against Seller or the Facility. Seller is not currently protesting or
challenging the assessed value of its Property for real estate tax purposes and
Seller has no knowledge of any impositions of new special assessments with
respect to its Property.
(j)    Each of the Seller and the Facility is in material compliance with each,
and is not in material violation of any, applicable Law to which the Facility is
subject, and has not failed to obtain any Consent or Approval, or other
governmental authorization or inspection necessary to the ownership or use of
the Assets or to the conduct of the Business. Seller has not received any
written notice of any violations of any applicable Law, nor, to Seller’s
knowledge, are there any such violations, including, without limitation,
violations of state licensing requirements for operation of the Facility or
safety, handicapped accessibility, ADA, health, environmental, fire, zoning or
subdivision laws, ordinances, codes or regulations. To Seller’s


 
24
 

--------------------------------------------------------------------------------




Knowledge, the Improvements presently comply in all material respects with all
applicable building codes and other applicable Laws, state licensing
requirements, all applicable seismic standards, safety, handicapped
accessibility, ADA, health, environmental, fire, zoning and subdivision laws,
ordinances, codes and regulations (including satisfaction of applicable parking
requirements).
(k)    Seller has not received any written notice of litigation, condemnation or
violation of governmental or environmental requirements relating to the Assets.
To Seller’s knowledge, no hazardous or toxic substances, materials or wastes,
pollutants or contaminants (including, without limitation, petroleum and
petroleum products, asbestos and PCBs) have been released, spilled, leaked,
discharged, disposed of, pumped, poured, emitted, emptied, dumped or allowed to
escape or been threatened to be released on, at, under or from the Property, and
there have been no environmental proceedings with respect to the Property. In
addition, to Seller’s Knowledge, there currently is no lead paint, mold,
asbestos, or material containing asbestos present in the common areas, or
elsewhere on, in or under the Property. Further:
(I)    The Seller and the operations of the Business, Facility and Property are
in all material respects in compliance with all applicable limitations,
restrictions, conditions, standards, prohibitions, requirements and obligations
of Environmental Laws and related orders of any applicable court or other
governmental entity.
(II)    There are not any existing, pending or, to the Knowledge of Seller,
threatened actions, suits, claims, investigations, inquiries or proceedings by
or before any court or any other governmental entity directed against Seller
that pertain or relate to (i) any remedial obligations under any applicable
Environmental Law, (ii) violations by the Seller, the Facility, or Property of
any Environmental Law, (iii) personal injury or property damage claims relating
to a release of Hazardous Materials, or (iv) response, removal, or remedial
costs under CERCLA or any similar Louisiana law.
(III)    All licenses, permits, consents, or other approvals required under
Environmental Laws that are necessary to the operations of the Seller, the
Facility and the Property have been obtained and are in full force and effect,
and the Seller and the operations of Facility are in all material respects in
compliance with such permits, licenses, consents or approvals.
(IV)    To Seller’s knowledge, no portion of the Property is a part of a site
listed on the National Priorities List under CERCLA, or any similar ranking or
listing under any state law.
(V)    To Seller’s knowledge, no Hazardous Materials have been generated,
manufactured, stored, transported, treated, recycled, disposed of, released or
otherwise handled in any way on, at, under, or about the Facility or the
Property, except in compliance with Environmental Laws.
(VI)    To Seller’s knowledge, no person has stored, manufactured, disposed or
released any Hazardous Materials on, at, or under the Property in violation of
Environmental Law.


 
25
 

--------------------------------------------------------------------------------




(VII)    Seller is not currently operating or required to be operating the
Facility or the Property under any compliance order, schedule, decree or
agreement, any consent decree, order or agreement, or corrective action decree,
order or agreement issued or entered into under any Environmental Law.
(VIII)    There are no above-ground or, to the Knowledge of Seller, underground
storage tanks located in, on, at or under the Facility or the Property. To
Seller’s knowledge, any closure, abandonment in place or removal of an
underground storage tank on or from the Property was performed in compliance
with applicable Environmental Laws, and any such tank had no release
contaminating the Property or, if there had been a release, the release was
remediated in compliance with applicable Environmental Laws to the satisfaction
of regulatory authorities.
(l)    Attached hereto as Schedule 10.1(l) is a list of all insurance contracts,
binders or policies relating to the Assets or the Business (the (“Insurance
Policies”). Within the last twelve (12) months, Seller has not made or pursued
any claim under the Insurance Policies. Seller has not received from any
insurance company which carries insurance on the Facility, or any board of fire
underwriters, any notice of any defect or inadequacy in connection with the
Facility, or its operation, or request for the performance of any repairs,
alterations or other work, and, to Seller’s Knowledge, no such defect or
inadequacy exists which might increase the premium or cause the cancellation of
any of the Insurance Policies.
(m)    Seller has made available to Buyer true, complete and accurate copies of
all third party reports or studies in their possession or in the possession of
their counsel and or facility managers pertaining to the environmental condition
of the Assets and property condition reports of the Assets.
(n)    Seller is not a “foreign person(s)” within the meaning of Sections
1445(f)(3) and 7701(a)(30) of the Internal Revenue Code of 1986, as amended.
(o)    On or prior to the Closing Date, Seller will deliver to Buyer a list of
all names, addresses and phone numbers of all current Residents of the Facility.
(p)    Attached as Schedule 10.1(p) is a copy of the true, correct and complete
unaudited balance sheet of Seller (the “Balance Sheet”), and the unaudited
income statement of Seller for the years ended December 31, 2015 and 2016 (if
any) through the most recently completed quarter (the financial statements
described in this sentence, collectively, the “Financial Statements”).
(I)    The Financial Statements have been prepared, in all material respects, in
conformity with accounting principles generally accepted in the United States,
consistently applied (so-called “GAAP”) (except in each case as described in the
notes thereto and, in the case of the unaudited financial statements, subject to
normal year-end audit adjustments) and reflect, in material respects, the
financial condition, results of operations of Seller as of the respective dates
thereof and for the respective periods indicated. Since December 31, 2014, there
have been no changes in Seller’s methods of accounting for Tax or financial
statement purposes.


 
26
 

--------------------------------------------------------------------------------




(II)    Since April, 2015, Seller has caused the Business to be conducted in the
ordinary course and in substantially the same manner as previously conducted.
(III)    Seller has no material obligations (whether accrued, absolute,
contingent, un-liquidated or otherwise, whether due or to become due, whether
known or unknown, and regardless of when asserted), arising out of transactions
or events previously entered into, or any action or inaction, or any state of
facts existing, with respect to or based upon transactions or events previously
occurring, other than liabilities or obligations (a) disclosed in this Agreement
or any schedule attached hereto, (b) specifically accrued for on the Balance
Sheet, or (c) which have arisen after the date of the Balance Sheet in the
ordinary course of business of Seller, consistent with its past custom and
practice and which do not cause a Material Adverse Effect.
(IV)    Seller has not received any written notification as of the date of this
Agreement from any party to a Contract that such party intends to terminate,
discontinue or not proceed with such Contract or otherwise received any written
notification as of the date of this Agreement of any possible disruption to the
Business as a result of the execution of this Agreement or the sale of the
Assets.
(V)    Each of the Financial Statements is true and correct in all material
respects. The Financial Statements fairly present the financial position of
Seller and the Property as of the respective dates and the results of operations
for the periods then ended in conformance with generally accepted accounting
principles applied on a basis consistent with prior periods. To Seller’s
knowledge, no material adverse change has occurred since the furnishing of the
Financial Statements. The Financial Statements do not contain any untrue
statement or omission of a material fact and are not misleading in any material
respect.
(q)    To Seller’s Knowledge, Seller has complied with and performed all of its
Obligations required to be performed under all Service Contracts relating to or
in connection with the Facility, or the Business or to which Seller is a party
or by which it or the Assets are bound (whether as an original party or as an
assignee or successor) as of the date hereof, and is not in default in any
respect under any Service Contract, undertaking, commitment or other Obligation;
and, to Seller’s Knowledge, no event has occurred which, with or without the
giving of notice, lapse of time or both, would constitute a default thereunder.
To Seller’s Knowledge, no other party has failed to comply with or perform the
Obligations required to be performed under any Contract to which Seller is a
party (whether as an original party or as an assignee or successor) as of the
date hereof, and no event has occurred which, with or without the giving of
notice, lapse of time or both, would constitute a default by such party
thereunder. To Seller’s Knowledge, all Service Contracts are valid, binding and
in full force and effect and are enforceable by Seller in accordance with their
terms, subject to applicable Laws relating to bankruptcy, insolvency and
creditor’s rights.
(r)    Seller has not (i) made a general assignment for the benefit of its
creditors, (ii) instituted, or been the subject of, any proceeding to be
adjudicated bankrupt or insolvent or consented to the institution of bankruptcy
or insolvency proceedings against it, or (iii) filed a petition, answer or
consent seeking reorganization or relief under any applicable Federal or state
bankruptcy law or consented to the filing of any such petition or to the
appointment of a receiver,


 
27
 

--------------------------------------------------------------------------------




liquidator, assignee, trustee, sequestrator or other similar official of it or
of any part of their property. Seller has not concealed assets from any creditor
nor entered into any transaction with the intent to hinder, delay or defraud
creditors of Seller or the creditors of any other person or entity. Seller is
not, and as a result of the transactions contemplated by this Agreement will not
be rendered, insolvent, undercapitalized, or unable to pay its debts as they
become due.
(s)    Seller does not maintain an employee benefit plan as defined in Section
3(3) of the Employee Retirement Income Act of 1974, as amended (“ERISA”), which
is subject to Title I of ERISA, nor a plan as defined in Section 4975(e)(1) of
the Internal Revenue Code of 1986, as amended (each of the foregoing hereinafter
referred to collectively as a “Plan”), and none of the Assets constitute “plan
assets” as defined in Department of Labor Regulation Section 2510.3-101.
(t)    To Seller’s Knowledge, neither Seller nor any of its respective partners,
members, officers, directors, employees, agents or Affiliates has offered, paid,
or agreed to pay to any Person, including any governmental official, or
solicited, received or agreed to receive from any such Person, directly or
indirectly, any money or anything of value for the purpose or with the intent of
obtaining or maintaining business for Seller or any Affiliate or otherwise
affecting the business, operations, prospects, properties, or condition
(financial or otherwise) of Seller, and which is or was in violation of any Law,
or not properly and correctly recorded or disclosed on the books and records of
Seller.
(u)    Employees.
(I)    Seller is in compliance with all Laws respecting employment and
employment practices, terms and conditions of employment, compensation, wages
and hours, health and safety, labor relations and plant closings, including all
applicable foreign Laws, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Equal Pay Act, the Fair Labor Standards
Act, the National Labor Relations Act, Occupational Safety and Health Act, Title
VII of the Civil Rights Act of 1964, as amended, the Family and Medical Leave
Act, the Worker Adjustment and Retraining Notification Act, the Consolidated
Omnibus Budget Reconciliation Act, and ERISA.
(II)    Following the Closing Date, Buyer shall have no obligation to employ or
continue to employ any individual employed by Seller or its affiliates in
connection with the Property. All of the Facility Employees are at-will
employees of Seller.
(III)    Seller is not a party to any collective bargaining agreement or labor
contract. Seller has not agreed to recognize any union, works council or other
collective bargaining unit, nor has any union, works council or other collective
bargaining unit been certified as representing any Facility Employees. To the
knowledge of Seller, there is no organizational effort being made or threatened
by or on behalf of any labor union or works council with respect to Facility
Employees. There is no labor strike, slowdown, work stoppage, material grievance
or lockout actually pending or, to the knowledge of Seller, threatened against
Seller.


 
28
 

--------------------------------------------------------------------------------




(IV)    As of the date hereof there is no filed complaint or lawsuit filed by or
with respect to any Facility Employee pending against Seller with respect to
violation of any federal, state or local law relating to employment matters.
(v)    Until the Closing Date, Seller (i) will continue to employ all current
employees of the Business, subject to Seller’s existing employment practices,
and the right of existing employees to voluntarily terminate employment and (ii)
will be responsible for and shall comply with all employment Laws effecting or
with respect to such employees.
(w)    Seller has filed all Tax Returns that it was required to file for any
taxable period beginning before the Closing Date for which the statutory period
of limitations for the assessment of Tax has not yet expired and all Taxes owed
by Seller for such taxable periods (whether or not shown as due on such returns
for such Taxes (“Tax Returns”)) have been paid. Seller has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee or independent contractor for all periods for which the
statutory period of limitations for the assessment of such Tax has not yet
expired and all IRS Tax Returns required with respect thereto have been properly
completed and timely filed.
(x)    The Facility is not designated as historical, and, to Seller’s Knowledge,
there is no historical designation pending.
(y)    The Property is held by Seller free and clear of all liens, pledges,
claims, charges, security interests or other encumbrances and is not, in the
case of the Property, subject to any rights of way, building or use
restrictions, servitudes, exceptions, variances, reservations or limitations of
any nature whatsoever except for the recorded exceptions to title set forth in
the Title Report, which Buyer shall have the right to review and approve in
accordance with Section 7.2 of this Agreement. None of the Property is subject
to a pending or to Seller’s Knowledge, threatened condemnation or similar
proceeding. Seller has not received any written notice that the Property is not
in compliance in all respects with all applicable zoning ordinances and building
codes. There is no pending or, to the Knowledge of Seller, threatened,
litigation, administrative action or complaint relating to compliance of any of
the Property with the applicable provisions of the Rehabilitation Act of 1973,
Title III of the Americans with Disabilities Act. As of the date hereof, with
respect to the Property, there is no existing eminent domain or similar
proceeding, or private purchase in lieu of such a proceeding which would affect
the Property in any way. Seller has not received written notice of any such
special assessment proceeding affecting the Property, and has no Knowledge of
any threatened proceeding.
(z)    Seller has merchantible title to the Property, subject to the Permitted
Exceptions. There are no outstanding rights of first refusal, rights of first
offer, rights of reverter, purchase options or other similar rights or options
relating to the Property or any interest therein. There are no unrecorded or
undisclosed documents or other matters which affect title to the Property.
Subject to the Residency Agreements, Seller has enjoyed the continuous and
uninterrupted quiet possession, use and operation of the Property, without
material complaint or objection by any person.


 
29
 

--------------------------------------------------------------------------------




(aa)    All bills and claims for labor performed and materials furnished to or
for the benefit of the Property have been paid in full except for those that
will be paid in the ordinary course of business prior to the Closing Date or
which have been bonded over or the payment of which has otherwise been
adequately provided for to the satisfaction of Buyer, and, to the Knowledge of
Seller, there are no mechanic’s or materialman’s liens (whether or not
perfected) on or affecting the Property as a result of labor performed or
materials furnished to or for the benefit of the Property.
(bb)    As of the date of this Agreement there are no Residency Agreements or
other Leases other than those described on the Rent Roll. The Rent Roll is true,
accurate and complete in all material respects as of the date hereof, and true,
accurate and complete copies of the Residency Agreements and all guaranties and
other documents relating thereto have been made available to Buyer. Except as
otherwise specifically set forth in the Rent Roll:
(I)    To Seller’s knowledge, the Residency Agreements are in full force and
effect and none of them has been modified, amended or extended;
(II)    there are no Non-Residency Leases;
(III)    Seller has neither sent written notice to any Resident of the Facility
under a Residency Agreement, nor received any written notice from any such
Resident, claiming that such Resident, or Seller, as the case may be, is in
default, which default remains uncured;
(IV)    there are no Security Deposits or other deposits under any Residency
Agreement other than those set forth in the Rent Roll;
(V)    except as set forth on the Rent Roll: (i) no Resident has paid any rent
for more than one (1) month in advance; (ii) no Resident has any right of first
refusal, option or other preferential right to purchase the applicable Property
or any portion thereof or any interest therein; and (iii) Seller has not
received written notice that there are any subtenants of any Resident under any
Residency Agreement.
(cc)    Except for the Residency Agreements and the Service Contracts, Seller
has not entered into any agreements, written or oral, relating to the
management, leasing, operation, maintenance and/or improvement of the Property
or any portion thereof that would bind Buyer after the Closing Date. Seller has
delivered to Buyer a true, correct and complete copy of each of the Service
Contracts (including all amendments thereto).
(dd)    To Seller’s knowledge, the Property is not subject to any restriction or
covenant requiring that any units in the Facility be leased or reserved for
lease as an affordable housing unit or for low or moderate income residents.
(ee)    Neither Seller nor any previous owner of the Property has, except by
operation of law, sold, transferred, conveyed, or entered into any agreement
regarding “air rights”, “excess floor area ratio”, or other rights or
restrictions relating to the Property except as otherwise expressly set forth in
the Title Policy for the Property.


 
30
 

--------------------------------------------------------------------------------




(ff)    The Property Information provided to Buyer constitute all of the
material documents, information, data, reports or written materials that are in
response to Buyer’s written requests and related to the Property in Seller’s
possession, control or known to Seller and, to Seller’s knowledge, do not
contain any material inaccuracies.
(gg)    On the Closing Date, there will be no written or oral contract made for
any improvements, including capital improvements, to the spaces covered by the
Leases, to the Property, or for offsite improvements related to the Property,
which have not been fully completed and paid for or a credit given to Buyer at
Closing in the amount sufficient to complete the improvement.
(hh)    A certificate of need (C.O.N.) is not required in connection with the
operation of any building or any other structure or business located on the
Land; however, the Required Permits and Licenses are required to operate the
Facility, and Seller will provide copies of all unexpired Required Permits and
Licenses to Buyer by the Delivery Date.
(ii)    Upon conveyance of the Property to Buyer, neither Seller nor anyone
claiming by, through or under Seller shall have any right of redemption in the
Property, and Seller and all such persons or entities will be estopped from
asserting any claim to or right of redemption against the Property.
(jj)    There are no parties in possession of the Property or any portion
thereof other than Seller and the Residents.
(kk)    Health Regulatory Compliance.
(I)    The Facility is being operated as an assisted living facility and memory
care facility, having the number of beds or Residents as set forth on the Rent
Roll.
(II)    To Seller’s Knowledge, Seller is in compliance in all material respects
with all applicable Health Care Laws. Seller has not received written notice
from any Governmental Authority alleging any material violation of any
applicable Health Care Law that has not been cured. Seller has not received
written notice of any legal, administrative, arbitral or other claim,
proceeding, suit, action or investigation by any Governmental Authority pending
and to Seller’s knowledge, no such claim, proceeding, suit, action or
investigation has been threatened in writing against or affecting the Property
or the Facility, alleging any material failure to comply with Health Care Laws.
Seller has not received written notice that any Person has filed or has
threatened in writing to file against Seller any claim under any federal or
state whistleblower statute, including the Federal False Claims Act (31 U.S.C.
§§3729 et seq.) with respect to the Property or the Facility. Neither Seller
nor, to Seller’s knowledge, any other person (i) who has a direct or indirect
ownership interest (as those terms are defined in 42 C.F.R. Section
1001.1001(a)(2)) in Seller, or (ii) who has an ownership or control interest (as
defined in 42 C.F.R. Section 420.201) in Seller, or (iii) who is an officer,
director, manager, agent (as defined in 42 C.F.R. Section 1001.1001(a)(2)) or
managing employee (as defined in 42 C.F.R. Section 420.201) of Seller, or (iv)
who has an indirect ownership interest (as that term is defined in 42 C.F.R.
Section 1001.1001(a)(2)) in Seller, has submitted any claims which are cause for
civil penalties under, or mandatory or permissive exclusion from any Government
Program, or


 
31
 

--------------------------------------------------------------------------------




any other State Health Care Program or Federal Health Care Program (as those
terms are defined in 42 C.F.R. § 1001.2). Seller has not entered into any
agreements with any Governmental Authority with respect to the Property in
connection with compliance with Health Care Laws. The term “Health Care Law”
shall mean (i) any and all applicable laws relating to health care or insurance
fraud and abuse, including, as applicable, the federal Anti-Kickback Statute (42
U.S.C. § 1320a-7b(b)), the federal Anti-Kickback Act (41 U.S.C. §§ 8701-07), the
civil False Claims Act (31 U.S.C. § 3729 et seq.), the Exclusion Laws (42
U.S.C.§§ 1320a-7 and 1320a-7a), the Program Fraud Civil Remedies Act (31 U.S.C.
§§ 3801-3812), the Civil Monetary Penalties Law (42 U.S.C. §§ 1320a-7a), and the
regulations promulgated pursuant to such statutes; (ii) the federal Food, Drug &
Cosmetic Act (21 U.S.C. §§ 301 et seq.), the Federal Health Care Fraud Law (18
U.S.C. § 1347) and all federal and state laws, as applicable, related to
pharmacology and dispensing medicines or controlled substances, and the
regulations promulgated thereunder; (iii) any and all applicable laws concerning
privacy and data security for patient information, including the Health
Insurance Portability and Accountability Act of 1996, as amended, and all
federal and state laws concerning medical record retention, privacy, security,
patient confidentiality and informed consent, and the regulations promulgated
thereunder; (iv) Medicare (Title XVIII of the Social Security Act), as amended
and the regulations promulgated thereunder; (v) Medicaid (Title XIX of the
Social Security Act) and the regulations promulgated thereunder; (vi) the
Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Pub. L.
No. 108-173) and the regulations promulgated thereunder; (vii) the Patient
Protection and Affordable Care Act (Pub. L. 111-148) as amended by the Health
Care and Education Reconciliation Act of 2010 (Pub. L. 111-152); (viii) quality,
safety and accreditation standards and requirements of all applicable laws or
regulatory bodies; (ix) applicable laws regulating the ownership, operation or
licensure of a health care facility or business, or assets used in connection
therewith, including such applicable laws relating to licenses, approvals,
certificates, certificates of need, permits, consents, authorizations and
variances required for the management or operation of skilled nursing
facilities, assisted living facilities, independent living facilities and memory
care facilities; (x) applicable laws relating to the provision of management or
administrative services in connection with the practice of a health care
profession, employment of professionals by non-professionals, professional fee
splitting, patient brokering, patient or program charges, claims submission,
record retention, certificates of need, certificates of operations and
authority; (xi) applicable laws with respect to financial relationships between
referral sources and referral recipients, including, but not limited to the
federal physician self-referral statute (Stark Law) (42 U.S.C. 1395nn et. seq.)
and the regulations promulgated thereunder; and (xii) life safety codes. For
purposes of this section, the term “Governmental Authority” shall mean any
federal, state or local government or other political subdivision thereof,
including any Person exercising executive, legislative, judicial, regulatory or
administrative governmental powers or functions, in each case to the extent the
same has jurisdiction over the Person or Property in question.
(III)    To Seller’s knowledge, no Resident fees are paid to Seller by any Third
Party Payor program reimbursement. Seller makes no representation or warranty
herein with respect to any governmental assistance or Third Party Payor program
that may make any payment to any resident or such resident’s family (and not to
Seller). To Seller’s knowledge, Seller has not received written notice that any
action, proceeding, or investigation in connection with any Third Party Payor
program is pending or threatened against Seller or any of Seller’s Affiliates in
connection with the Facility. Seller has not applied for or received a waiver
from any applicable regulations relating to the Property, the Facility or its
operations. Seller maintains


 
32
 

--------------------------------------------------------------------------------




all insurance, including, without limitation, professional liability insurance
required in connection with all Licenses for the Property. The term “Third Party
Payor” shall mean any Government Sponsored Health Care Program, insurer, health
benefit plan, health maintenance organization, preferred provider organization,
employer-sponsored health plan, multi-employer welfare trust, or any other
managed care program or third party payor, including any fiscal intermediary or
contractor of any of the foregoing, to beneficiaries of which any Property
provides goods or services. The term “Government Sponsored Health Care Program”
shall mean any plan or program providing health care benefits, whether directly
through insurance or otherwise, that is funded directly, in whole or part, by a
Governmental Authority, whether pursuant to one or more contracts with the
applicable Governmental Authority or otherwise, including Medicare, state
Medicaid programs, the TRICARE program, Medicare Advantage and managed Medicaid.
(IV)    To Seller’s knowledge, with respect to the Facility, except for the
matters set forth on the Disclosure Schedule, there are no threatened in writing
or pending proceedings by any Governmental Authority or written notices thereof
received by Seller that are reasonably likely (i) to have a material adverse
impact on Seller’s ability to accept and/or retain Residents or operate the
Facility for its current use or result in the imposition of a lower rate
certification or a lower reimbursement rate for services rendered to eligible
patients or residents, or (ii) to materially modify, limit or result in the
transfer, suspension, revocation or imposition of probationary use of any of the
material Licenses.
(V)    True, correct and complete copies (redacted to the extent required to
comply with applicable privacy laws and regulations) of all Licensing Surveys
for the last three (3) years which are currently in Seller’s possession or
control have been delivered or made available to Buyer. The term ”Licensing
Surveys” shall mean all survey reports, waivers of deficiencies, plans of
correction, and any other investigation reports issued by the applicable
Governmental Authority with respect to the Property in respect of any Licenses.
(ll)    There are no declarations of covenants, conditions or restrictions,
reciprocal construction, easement, operating or similar agreements affecting the
Property.
(mm)    There are no deposits or rent abatements, including, without limitation,
prepaid rentals, free rent, abatements or other unexpired concessions, damage,
and other tenant charges and security deposits under any of the Leases.
10.2    Buyer’s Representations. To induce Seller to enter into this Agreement,
Buyer hereby represents and warrants to Seller as of the date of this Agreement
and as of the Closing Date, as follows:
(a)    Buyer has been duly organized and is validly existing as a limited
liability company in the State of Delaware, is in good standing in the state of
its organization and it, or any assignee of Buyer that will acquire title to any
of the Assets, will be qualified to do business, and will be in good standing,
in its state of formation, and will be qualified to do business and in good
standing in the State of Louisiana at the time of the Closing. Buyer has the
full right and authority to consummate or cause to be consummated the sale of
the Assets, and to make or cause to be made the transfers and assignments
contemplated herein.


 
33
 

--------------------------------------------------------------------------------




(b)    Buyer has the full right, power and authority to execute this Agreement
and to consummate the acquisition of the Assets and the other transactions
contemplated by this Agreement. The Person executing this Agreement on behalf of
Buyer is authorized to do so. Buyer has duly executed and delivered this
Agreement, and this Agreement constitutes the legal, valid and binding
obligation of Buyer, enforceable against it in accordance with its terms,
subject to applicable Laws relating to bankruptcy, insolvency and creditor’s
rights. The execution and delivery by Buyer of this Agreement and the other
documents contemplated hereby do not, and the consummation of transactions
contemplated by this Agreement and compliance by Buyer with the terms hereof, do
not, and will not, conflict with, or result in any violation of or default under
(with or without notice or lapse of time, or both), or result in the creation of
any lien or encumbrance upon any of the assets or properties of Buyer under, any
provision of (i) the organizational documents of Buyer, or (ii) any contract to
which Buyer is a party or by which any of its assets or properties is bound. No
Consent of, or registration, declaration or filing with (A) any Governmental
Authority, or (B) any other Person, is required to be obtained or made by or
with respect to Buyer, in connection with the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby, except as contemplated in Section 8.1.
(c)    To Buyer’s Knowledge, there is no agreement to which Buyer is a party or
which is binding upon Buyer which is in conflict with this Agreement.
(d)    There is no action, order or proceeding pending, or, to Buyer’s
Knowledge, threatened against Buyer which would challenge or have a negative
effect upon Buyer’s ability to perform its obligations under this Agreement.
11. INTERIM OPERATIONS AND UNDERTAKINGS
11.1    Conduct of Business Pending Closing. From the date of this Agreement
until the Closing Date, except as otherwise agreed to by Buyer, Seller shall:
(a)    Maintain the Facility and all other Assets in existence in good standing
and in compliance with all applicable Laws;
(b)    Maintain the general character of the Facility and the Business and
conduct the Business in an ordinary and usual manner consistent with Seller’s
past practices;
(c)    Maintain any building constituting an Improvement on the Property in the
same physical condition as it was at the date of Buyer’s inspection, reasonable
wear and tear excepted, and to perform all normal maintenance from and after the
Effective Date in the same fashion as prior to the Effective Date;
(d)    Maintain all licenses and permits necessary for the ownership and
operation of the Facility and Business in full force and effect, and will timely
file all reports, statements, renewal applications and other filings, and will
timely pay all fees and charges in connection therewith that are required to
keep such permits in full force and effect;
(e)    Maintain the Facility and all other Assets in good repair and condition
consistent with Seller’s past practices (ordinary wear and tear excepted);


 
34
 

--------------------------------------------------------------------------------




(f)    Maintain in full force and effect substantially the same professional and
public liability and casualty insurance coverage and other Insurance Policies
now in effect with respect to the Property and the Business;
(g)    Make all necessary repairs to, and replacement of, the Assets as are
reasonably necessary for the continued operation of the Business and the
Facility, as presently operated;
(h)    Comply with all Environmental Laws and other Laws applicable to the
Property;
(i)    Continue to operate the Business in a manner substantially similar to the
manner in which the Business is operated as of the effective date of this
Agreement;
(j)    Continue to perform all Obligations under all Service Contracts,
Residency Agreements, Required Permits and Licenses, Warranties, approvals and
laws, regulations and orders applicable to the Property;
(k)    Maintain adequate food and medical supplies and other consumable
inventories of every kind at the Facility required by any applicable
Governmental Authority and federal Laws, standards rules and regulations and
currently maintained by Seller;
(l)    Maintain in full force and effect all Licenses;
(m)    Provide for and/or cure deficiencies and all violations which may be
cited by the State of Louisiana or any other Governmental Authority having
jurisdiction / licensure authority over the Facility and/or Business;
(n)    If requested by Buyer, file with the applicable department of revenue and
any department of labor in the jurisdiction where the Facility is located any
available application for a sales and use tax clearance certificate within sixty
(60) days of Closing or such shorter period required by law and shall deliver
each certificate to Buyer if and when such certificates are issued and received
by Seller and Seller shall remain liable for any taxes assessed in connection
therewith, which relate to the period prior to Closing or the transaction
contemplated hereunder, whether assessed before or after Closing;
(o)    Provide Buyer with copies of (a) any default letters sent to or received
from Residents, and (b) any copies of correspondence received from a Resident
that it is discontinuing operations at the Property or seeking to re-negotiate
its lease, and (c) notices of bankruptcy filings received with respect to any
Resident or Tenant;
(p)    Terminate the Terminated Contracts as of the Closing Date.
11.2    Prohibited Actions. Unless otherwise expressly provided for herein or
approved by Buyer in writing, from the date of this Agreement through the
Closing Date, Seller shall not:
(a)    Induce, solicit or entice any Residents to transfer or discontinue any
relationships with Seller prior to the Closing Date or Buyer after the Closing
Date;


 
35
 

--------------------------------------------------------------------------------




(b)    Induce, solicit or entice with offers of employment or otherwise any
employee or independent contractor of Seller to discontinue employment or to
terminate or discontinue a relationship with Seller prior to the Closing Date or
Buyer or Operator after the Closing Date.
(c)    Remove any Personal Property other than Excluded Assets from the Facility
unless the same is replaced by property of substantially equal or greater value,
or unless the removal is authorized pursuant to the provisions of this
Agreement;
(d)    Interfere with or disrupt Buyer’s relationship with any employee, staff
member or resident of Seller;
(e)    Make any capital improvements to the Property or incur any future
obligations impacting the Property without Buyer’s written consent;
(f)    Make any commitments or representations to any applicable Governmental
Authority, any adjoining or surrounding property owners, any civic association,
any utility or any other Person or entity that would in any manner be binding
upon Buyer or upon the Property, other than any commitments or representations
to any Governmental Authority in connection with participation in any Government
Program, or any other State Health Care Program or Federal Health Care Program
(as those terms are defined in 42 C.F.R. § 1001.2) or to obtain or maintain
Approvals and Consents or any License or other license or permit;
(g)    Sell or otherwise dispose of, or agree to sell or dispose of any of the
Assets, except: (i) in the ordinary course of business as permitted by this
Agreement or (ii) relating to the Excluded Assets after the Closing Date;
(h)    Enter into, renew, extend, terminate, or modify any Service Contracts
that relate to the Assets without the consent of Buyer which is to not be
unreasonably withheld provided however no consent shall be required for any
Contract that can be terminated without penalty by Closing;
(i)    Amend, terminate, cancel, modify or revise any Licenses, or undertake any
action or do anything that would require the issuance of a new license or
amendment to the Licenses or take any action to affect, transfer or impair the
Licenses;
(j)    File any Tax complaints or appeals relating to the real estate taxes or
assessments covering the Property;
(k)    Take any action prior to the Closing Date which would breach any of the
representations and warranties contained in this Agreement or otherwise take any
action outside of the ordinary course of business of Seller;
(l)    Obligate any of Seller’s assets further by way of pledges or liens;
(m)    Enter into any new Non-Residency Lease with respect to the Property,
without Buyer’s prior written consent. The exercise of a mandatory renewal
option, shall not be considered a new Lease. Seller shall not, subsequent to the
expiration of the Study Period,


 
36
 

--------------------------------------------------------------------------------




without Buyer’s prior written consent, (a) enter into any new Residency
Agreement for a unit with a first-time tenant unless the Residency Agreement is
for a period of no more than one year and has an effective rental rate
consistent with Seller’s current practice; or (b) enter into, amend, renew or
extend any Residency Agreement with an existing Resident unless the residency
agreement is for a period of not more than one year and has an effective rental
rate for the amended, renewal or extension term consistent with Seller’s current
practice; (c) terminate any Residency Agreement except by reason of a default by
the Resident thereunder or by reason of the provisions contained in the
Residency Agreement, or (d) enter into, modify or amend any Leases that are not
Residency Agreements;
(n)    Sell, assign, or convey any right, title, or interest whatsoever in or to
the Property, or create or permit to attach any lien, security interest,
easement, encumbrance, charge, or condition affecting the Property (other than
the Permitted Encumbrances);
(o)    Apply for or obtain any additional operating license (or modify the scope
of any existing operating license) for the provision of nursing, assisted
living, congregate care or other health care services at the Facility (including
any beds or units at the Facility), except in the ordinary course of business.
11.3    Notice. From the date of this Agreement to the Closing Date, promptly
(but in any event within two (2) Business Days) after Seller’s discovery or
receipt of notice of (A) any default under any Contract or Service Contract, (B)
any violation or non-compliance with any applicable Law, (C) any threatened or
pending action by any Governmental Authority, (D) any claim made by any
Governmental Authority or third-party relating to any Environmental Laws, (E)
any other matter or event that has or could have a Material Adverse Effect upon
the Assets or the Business or (F) if any representation or warranty of Seller
becomes untrue or incorrect prior to Closing, Seller shall deliver to Buyer a
copy of all non-privileged correspondence, notice or legal pleading in
connection therewith, together with a certificate of the chief executive officer
of Seller specifying the nature and period of the existence thereof and what
actions Seller has taken and proposes to take with respect thereto (a “Seller
Change Notice”). If Seller fails to cure or remedy such matter or circumstance
to Buyer’s satisfaction, in Buyer’s sole and absolute discretion within five (5)
business days, Buyer may, within two (2) business days after the expiration of
said five (5) business day cure period, either waive in writing any such matter
or circumstance which is the subject of such Seller Change Notice or deliver
written notice to Seller of Buyer’s election to terminate this Agreement. If
Buyer fails to deliver either such written waiver or such written notice of
termination to Seller within said two (2) business days, Buyer shall be deemed
to have delivered written notice of Buyer’s election to terminate this
Agreement. In the event Buyer delivers or is deemed to have delivered written
notice of election to terminate this Agreement, (A) all obligations of Buyer and
Seller hereunder (except the provisions of this Agreement which recite that they
survive termination) shall terminate and be of no further force or effect, (B)
the Deposit shall be returned to Buyer and (C) if such representation or
warranty was modified due to (i) any representation or warranty not being true
when made as of the date of this Agreement or (ii) a representation becoming
untrue as a result of a breach of this Agreement by Seller, Seller shall
reimburse Buyer for all costs incurred by Buyer in connection with the
negotiation of this Agreement and due diligence of the Property up to a maximum
of One Hundred Thousand Dollars ($100,000.00) (inclusive of expenses relating to
both this Agreement (and the Property) and the Rosewood Agreement (and the
Rosewood Assets). If


 
37
 

--------------------------------------------------------------------------------




necessary, the Closing Date shall be automatically extended for the period of
time needed to implement the provisions of this paragraph and allow for an
orderly closing thereafter if this Agreement is not terminated; provided,
however, that the Closing Date shall not extend beyond the Outside Closing Date.
If, in either such event, Buyer does not exercise such right to terminate this
Agreement and the Closing occurs, then at the Closing Buyer shall be deemed to
have accepted the modified representation and warranty of Seller set forth in
the Seller Change Notice.
The provisions of this Section 11.3 shall survive the Closing.
11.4    Access. From the date of this Agreement until the Closing, subject to
compliance with the privacy rights of the Residents of the Facility, Seller
shall afford Buyer and its independent certified public accountants, engineers,
surveyors, counsel and other representatives, reasonable access at all
reasonable times to the properties, books and records of the Business and the
right to consult with the management, accountants, counsel and other
representatives of the Business in order that Buyer may have full opportunity to
make such investigations as it shall reasonably desire to make of the affairs of
the Business. Seller shall (and Seller shall ensure that their agents shall),
upon reasonable notice from Buyer from time to time during normal business hours
before the Closing and upon at least twenty-four (24) hours prior notice, permit
Buyer or Buyer’s agents to inspect at Seller’s business office during regular
business hours Seller’s and Seller’s agent’s books and records for the Business.
11.5    Pre-Closing Management. At any time beginning on the Effective Date
through the Closing Date (whether before or after the expiration of the Study
Period), Buyer may, in its sole discretion, elect to implement the Pre-Closing
Management Structure. The “Pre-Closing Management Structure” shall mean the
retention by Seller of Buyer or Buyer’s designated representative to manage
and/or operate the Facility. In connection with the implementation of the
Pre-Closing Management Structure, Seller shall execute such documents as are
reasonably requested by Buyer to implement this provision, provided, however,
that such documents shall be permitted by the applicable Governmental
Authorities. To the extent that the implementation of the Pre-Closing Management
Structure requires that Buyer or Buyer’s designated representative obtain
certain approvals and/or licenses of Governmental Authorities necessary for
Buyer or Buyer’s designated representative to manage and/or operate the Facility
prior to Closing (collectively, the “Pre-Closing Licensure Approvals”), Seller
shall reasonably cooperate with Buyer and do all things reasonably practicable
to assist Buyer in its efforts to obtain any such Pre-Closing Licensure
Approvals in the name of Buyer or Buyer’s designated representative.
12. FEASIBILITY AND DUE DILIGENCE
12.1    Study Period. Provided that Buyer complies with the provisions of
Section 12.2, at any time during the period beginning on the Effective Date and
expiring on the later of (i) the date forty five (45) days after the Effective
Date or (ii) the expiration of the Title Review Period (the “Study Period”),
Buyer, acting in its sole and absolute discretion, may make its own
investigation of the Assets and the Business, including, without limitation,
physical status, financial status, title, zoning, environmental and other tests
or investigations, appraisals, surveys, and state and federal regulatory and
licensing matters. Notwithstanding the foregoing, Buyer


 
38
 

--------------------------------------------------------------------------------




shall have the right to extend the Study Period for a period of up to an
additional thirty (30) days to obtain a Financing Commitment reasonably
acceptable to Buyer by delivering written notice to Seller of Buyer’s election
to so extend the Study Period at any time prior to the originally scheduled
expiration of the Study Period. Notwithstanding the foregoing, in the event
Buyer has elected to extend the Study Period pursuant to the foregoing sentence,
and Buyer obtains a Financing Commitment reasonably acceptable to Buyer prior to
scheduled expiration of the Study Period, Buyer shall provide written notice to
Seller that it has received a Financing Commitment reasonably acceptable to
Buyer and the Study Period shall be deemed to expire on the date of such notice.
Buyer shall have a continuing right of access, as described in Section 12.1(b),
to conduct such studies. At any time prior to the expiration of the Study
Period, Buyer may notify Seller in writing that Buyer has determined, for any or
no reason, in its sole discretion that (a) it will complete the proposed
acquisition of the Assets or (b) it will not complete the proposed acquisition
of the Assets, and is thereby terminating this Agreement, and upon such
termination neither Party shall have any further obligation to the other
hereunder except for Buyer’s and Seller’s obligations under this Agreement which
expressly survive termination.
(a)    On or before three (3) business days after the Effective Date (the
“Delivery Date”), and provided that Buyer does not terminate this Agreement
pursuant to Section 12.1, Seller shall provide to Buyer or make available to
Buyer at the location(s) where such information is stored, any of the Property
Information that is in the possession, custody or control of or is known to
Seller or Seller’s agents and reasonably accessible. Seller shall instruct its
agents to cooperate with Buyer. Seller shall provide to Buyer any further
Property Information discovered by Seller, coming into Seller’s possession or
produced by Seller after the initial delivery or availability (or Seller becomes
aware of any changes to the Property Information previously provided to Buyer),
and shall continue to make available the same during the pendency of this
Agreement.
(b)    Buyer and its agents may at any time during normal business hours and in
a manner that does not materially and adversely affect the quiet enjoyment of
the Residents or otherwise unreasonably interfere with the conduct of Seller’s
business operations on the Property (after giving Seller reasonable written
notice) enter onto the Property during the Study Period and, while thereon and
with minimal disruption, make non-invasive surveys, tests, investigations and
appraisals, take measurements, test borings, other tests of surface and
subsurface conditions and soil tests, make structural, mechanical,
architectural, zoning, land use, market and engineering studies, and make any
other inspections of the Property and other Assets deemed appropriate by Buyer,
all at Buyer’s expense, subject to Section 12.2 below.
(c)    If Buyer exercises its rights under Section 12.1(b) to enter onto the
Property, Buyer shall keep the Property free and clear of any liens or claims
resulting therefrom. If Buyer exercises this right of entry, Buyer shall not
unreasonably disturb any Resident in his/her use and enjoyment of the Facility.
The rights and obligations of the parties under this Section 12.1(c) shall
survive the Closing or any earlier termination of this Agreement.
12.2    Conditions to Buyer’s Investigations. Notwithstanding the foregoing or
any other provision of this Agreement, including, but not limited to, Section
12.1, to the contrary,


 
39
 

--------------------------------------------------------------------------------




Buyer’s investigations in connection with the Assets shall only be permitted in
accordance with the following:
(a)    Limitations. Buyer’s investigations in connection with the Property shall
be limited to such physically non-invasive investigations of the Property as
Buyer deems necessary or advisable and shall expressly exclude such testing,
sampling, boring, drilling, chipping, or disassembling related to so-called
“Phase II” or “Phase III” except as otherwise expressly permitted herein by
Seller in Seller’s reasonable discretion, which permission shall not be
unreasonably withheld, conditioned or delayed (it being agreed that it would be
unreasonable for Seller to withhold, condition or delay its consent to such
testing to the extent that such testing is recommended by a Phase I report). At
Seller’s election, Seller may have a representative present during any such
inspection. Following each entry by Buyer, Buyer, at Buyer’s sole cost and
expense, and in strict accordance with all requirements of applicable Law, shall
restore the Property to the same condition as its original condition prior to
any investigation by Buyer. Prior to commencing any such investigation, Buyer
shall request approval (which approval shall not be unreasonably withheld) to
enter the Property by providing not less than two (2) days’ notice to Seller
(which may be telephonic or electronic) prior to each entry onto the Property by
Buyer or Buyer’s personnel or agents. Buyer assumes all risks and expenses
arising out of Buyer’s investigation and any and all access to the Property
granted to Buyer and Buyer’s personnel or agents. Buyer shall take commercially
reasonable precautions to avoid or minimize any damage to the Property as a
result of any inspection or other activity conducted by Buyer or Buyer’s agents,
and Buyer shall be responsible for any damage caused to the Property resulting
from the acts or negligence of Buyer or Buyer’s agents other than such damage
that is caused in whole or in part by the acts or omissions by or on behalf of
Seller or is related to any pre-existing conditions merely discovered by Buyer.
(b)    Indemnity. Buyer shall defend, indemnify and hold harmless Seller and its
shareholders, members, partners, officers, employees, agents and contractors
against and from any loss, injury, damage, claim, lien, cost or expense
(including reasonable attorneys’ fees and costs) caused by the actions of Buyer
or Buyer’s agents under this Section 12 other than those caused in whole or in
part as the result of the acts or omissions by or on behalf of Seller or based
on any pre-existing conditions merely discovered by Buyer. The provisions of
this Section shall survive the Closing, termination of this Agreement and
delivery of the Act of Sale.
12.3    Special Assessments. Seller shall provide Buyer, within ten (10) days of
receipt, but in no event later than the Closing, copies of any notices Seller or
its agents receive with respect to any special assessments or proposed increases
in the valuation of the Property. After the Closing, Buyer shall have the right
to contest, in the name of Seller, if appropriate, any proposed increase in the
assessment of the Property, provided that Buyer pays all costs and expenses in
connection therewith. Buyer shall promptly advise Seller in writing prior to the
filing of any contest and shall provide Seller copies of all relevant documents
in connection with such contest. Seller shall cooperate with Buyer in connection
with any such contest.
13. CONDITIONS PRECEDENT
13.1    Conditions Precedent to Buyer’s Obligations. The obligation of Buyer
under this Agreement to proceed with Closing is subject to the fulfillment or
satisfaction in the sole


 
40
 

--------------------------------------------------------------------------------




discretion of Buyer, prior to or at the Closing, of each of the following
conditions precedent (any of which may be waived in writing in whole or in part
by Buyer, and which collectively shall mean, “Buyer’s Closing Conditions”)):
(a)    Seller’s representations and warranties contained in this Agreement, the
Schedules attached hereto and any list, certificate, document or written
statement specifically referred to herein or furnished by Seller to Buyer at the
Closing shall be true in all respects on and as of the date of this Agreement
and shall be true in all respects on and as of the Closing Date with the same
effect as though such representations and warranties were made on and as of the
Closing Date (other than those representations and warranties made as of a
specific date, which representations and warranties shall be true and correct in
all respects as of such date);
(b)    Seller shall have performed and complied in all respects with all
agreements and conditions contained in this Agreement that are required to be
performed or complied with by it prior to or at the Closing;
(c)    Buyer shall have received all of Seller’s deliveries described in Section
14.1, including a certificate dated the Closing Date and signed by Seller
certifying that the conditions specified in Section 13.1 have been fulfilled
(the “Seller’s Certificate Regarding Conditions”);
(d)    Buyer shall have received all documents required to be made available by
Seller hereunder;
(e)    No suit, action, proceeding, or investigation shall have been instituted
or threatened by any Governmental Authority against Seller or the Property, and
no injunction shall have been issued and then outstanding, to restrain, prohibit
or otherwise challenge the legality or validity of the transactions contemplated
by this Agreement;
(f)    On the Closing Date, the Title Insurer shall be unconditionally and
irrevocably committed to deliver to Buyer (or its permitted assignee) an ALTA
2006 form of Owner’s Policy in the amount of not less than the amount of the
Purchase Price covering the Property, insuring Buyer (or its permitted assignee)
as the owner of the Property, and removing all exceptions other than the
Permitted Encumbrances in accordance with Section 7.2;
(g)    Buyer shall have received an affidavit in the form attached hereto as
Exhibit D (the “FIRPTA Affidavit”), executed by Seller, and such other evidence
as Buyer may require that the Property is being acquired in a manner consistent
with the Foreign Investment in Real Property Tax Act of 1980, as amended;
(h)    Buyer shall not have terminated this Agreement prior to the expiration of
the Study Period;
(i)    With respect to all Licensure Approvals, either (i) such approvals shall
be effective on the Closing Date in the form and substance reasonably
satisfactory to the Buyer, or (ii) if such approvals are of a nature that they
cannot be obtained prior to Closing (such as a level 3 adult residential care
license, commonly called an assisted living facility license), Buyer shall have
received evidence satisfactory to Buyer that all conditions to be satisfied
prior to issuance


 
41
 

--------------------------------------------------------------------------------




of the Licensure Approvals (other than evidence of Closing) have been satisfied
in all material respects (collectively, the “Licensure Approval Condition”);
(j)    Following the execution of this Agreement, Buyer shall apply for and
thereafter shall use commercially reasonable efforts to obtain for the Property,
at Buyer’s sole cost and expense, a commitment (a “Financing Commitment”)
reasonably acceptable to Buyer for a loan from an institutional lender for new
mortgage financing for the Property on current, commercially customary terms
(the “Financing”). If Buyer is unable to obtain a Financing Commitment as of the
expiration of the Study Period, Buyer shall have the right to terminate this
Agreement, in its sole discretion, by giving written notice of such election on
or prior to the expiration of the Study Period, in which event the Deposit shall
be returned forthwith to Buyer. If Buyer is unable to obtain Financing and does
not give Seller written notice of its termination of this Agreement on or before
the expiration of the Study Period, Buyer shall be deemed to have waived the
Financing Commitment requirement and shall proceed to closing pursuant to the
terms of this Agreement.
(k)    There shall be no change in the matters reflected in the Exception
Documents, and there shall not exist any encumbrance or Title Defect affecting
the Property not described in the Exception Documents except for the Permitted
Encumbrances or matters to be satisfied as of the Closing Date.
(l)    All leasing agreements affecting the Facility and all Terminated
Contracts shall be terminated by Seller and any and all termination fees
incurred as a result thereof shall be the sole obligation of Seller. Seller
shall have terminated all Hired Employees as of the Closing Date. As of the
Closing Date, there will be no filed complaint or lawsuit filed by or with
respect to any Facility Employee pending against Seller affecting the Property
with respect to violation of any federal, state or local Law relating to
employment matters that, either individually or in the aggregate, would
reasonably be expected to materially and adversely affect the ability of Seller
(or, following the Closing, Buyer) to own or operate the Facility or to continue
to conduct the business currently conducted at the Facility, or the ability of
Seller to consummate the transactions contemplated hereby.
(m)    There shall be no change in the zoning classification or the zoning
ordinances or regulations affecting the Property from that existing as of the
conclusion of the Study Period that would, in Buyer’s reasonable discretion,
adversely affect Buyer’s ability to use and enjoy the Property.
(n)    Except as disclosed in the Property Information, on the Closing Date, no
action or proceeding shall have been instituted or be threatened before any
court or governmental authority (a) that relates to the Property and affects the
Property after the Closing Date, or (b) that seeks to restrain or prohibit, or
to obtain substantial damages in respect of, or which is related to or arises
out of, this Agreement or the consummation of the transactions contemplated
herein, unless Seller has demonstrated, to Buyer’s reasonable satisfaction, that
any costs and liabilities to be incurred in connection with such matters are
fully covered by Seller’s insurance (subject to commercially reasonable
deductibles paid Seller) and Seller provides a written commitment to assign all
proceeds therefrom to Buyer and add Buyer as an additional insured party under
such insurance policy.


 
42
 

--------------------------------------------------------------------------------




(o)    As of the Closing Date, Seller shall not have commenced (within the
meaning of any Bankruptcy Law) a voluntary case, nor shall there have been
commenced against Seller an involuntary case, nor shall Seller have consented to
the appointment of a Custodian of it or for all or any substantial part of its
property, nor shall a court of competent jurisdiction have entered an order or
decree under any Bankruptcy Law that is for relief against Seller in an
involuntary case or appoints a Custodian of Seller for all or any substantial
part of its property. The term “Bankruptcy Law” means Title 11, U.S. Code, or
any similar state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law.
(p)    To the extent necessary, Seller shall have caused all Warranties from
manufacturers, contractors, subcontractors, suppliers and installers to be
assigned to Buyer effective as of the Closing Date.
(q)    Buyer shall be satisfied that its acquisition of the Property will not
cause any violation by Buyer or its members of the requirements of ERISA.
(r)    Buyer and/or its affiliates and Rosewood shall concurrently close on the
purchase and sale of the Rosewood Assets pursuant to the terms and conditions of
the Rosewood Agreement.
13.2    Conditions Precedent to Seller’s Obligations. The obligation of Seller
to proceed with Closing under this Agreement is subject to the fulfillment or
satisfaction, prior to or at the Closing, of each of the following conditions
precedent (any of which may be waived in writing in whole or in part by Seller):
(a)    The representations and warranties of Buyer contained in this Agreement
and in any list, certificate, document or written statement furnished by it to
Seller in connection with the negotiation, execution or performance of this
Agreement shall be true as of the date of execution of this Agreement and shall
be true in all material respects at and as of the Closing Date with the same
effect as though such representations and warranties were made on and as of the
Closing Date (other than those representations and warranties made as of a
specific date, which representations and warranties shall be true and correct in
all respects as of such date);
(b)    Buyer shall have performed and complied in all material respects with all
agreements and conditions contained in this Agreement that are required to be
performed or complied with by it prior to or at the Closing;
(c)    Provided that the conditions precedent in Section 13.1 are satisfied,
Seller shall have received all of Buyer’s deliveries described in Section 14.2;
(d)    Provided that the conditions precedent in Section 13.1 are satisfied,
Seller shall have received the Cash Balance required under Section 6.1, and a
certificate dated the Closing Date and signed by Buyer certifying that the
conditions specified in Section 13.2 have been fulfilled (the “Buyer’s
Certificate Regarding Conditions”); and
(e)    No suit, action, proceeding or investigation shall have been instituted
or threatened by any Governmental Authority against Buyer, and no injunction
shall have been


 
43
 

--------------------------------------------------------------------------------




issued and then be outstanding by a party other than Seller or Buyer to
restrain, prohibit or otherwise challenge the legality or validity of any of the
transactions contemplated by this Agreement.
(f)    Buyer and/or its affiliates and Rosewood shall concurrently close on the
purchase and sale of the Rosewood Assets pursuant to the terms and conditions of
the Rosewood Agreement.
13.3    Waiver of Conditions Precedent. Except as otherwise provided herein, if
any condition to that Party’s obligations to proceed with the Closing has not
been satisfied as of the Closing Date, the Party having the benefit of such
condition may, in its sole discretion, terminate this Agreement by delivering
written notice to the other Party on or before the Closing Date, or elect to
close, notwithstanding the non-satisfaction of such condition. If the Party
having the benefit of such condition elects to proceed with the Closing after
being advised by the other Party that such condition has not been satisfied,
notwithstanding the non-satisfaction of such condition, then, except as provided
in Section 13.1(h) or Section 16.3, the non-satisfied condition shall be deemed
to have been waived by the Party having the benefit of said condition.
14. DELIVERIES AT CLOSING
14.1    Seller’s Deliveries. Prior to the Closing, Seller shall deliver the
following to the Escrow Agent for delivery to Buyer pursuant to Section 14.3 or
make available to Buyer at the Property (other than the deliverable described in
Section 14.1(g) which is to be delivered to the Title Insurer), in each case
executed by Seller, as applicable:
(a)    the Affidavit of True Consideration with respect to the Property;
(b)    the Act of Sale referenced in Section 7.1 with respect to the Property;
(c)    the Bill of Sale referenced in Section 7.2(c);
(d)    the Assignment of Contracts and Leases referenced in Section 7.2(e);
(e)    a closing statement setting forth the prorations and adjustments to be
made pursuant to the provisions of this Agreement;
(f)    the FIRPTA Affidavit referenced in Section 13.1(g);
(g)    Seller’s Certificate Regarding Conditions referenced in Section 13.1(c);
(h)    One (1) original letter, in a form approved by Buyer, duly executed by
Seller (and, to the extent requested by Buyer, either counter-signed by Buyer or
attaching an additional letter from Buyer), advising the counterparty to each
Assumed Contract of the change in ownership of the Property and an address to
send future correspondence and invoices;
(i)    At least three (3) business days prior to Closing, one (1) original
updated Rent Roll and updated delinquency report certified by Seller as being
true and accurate as of the Closing Date;


 
44
 

--------------------------------------------------------------------------------




(j)    the Non-Compete Agreement, executed by each Seller Party (as defined
therein);
(k)    evidence of the termination of any Terminated Contracts and payment of
any related cancellation fees or penalties;
(l)    evidence that all occupational, income, sales and use taxes have been
paid in full;
(m)    the owner’s affidavit (with a gap indemnity) required by the Title
Insurer in duplicate in order to permit the Title Insurer to omit from Buyer’s
policy the exceptions for (i) parties in possession, (ii) mechanic’s liens,
(iii) survey matters, and (iv) any other standard exceptions, and any documents
reasonably required by the Title Company to enable the Title Company to issue
the Title Policy;
(n)    to the extent Seller can provide the same, an affidavit of no change
required by the Title Insurer and Seller pursuant to which Seller represents
that there have been no changes in the survey from that which is set forth on
the survey provided under Section 7.2(a) above;
(o)    all Records and Assets Information, if any; provided, that if any Records
have been removed from the Facility, such Records shall be returned to the
Facility prior to the Closing;
(p)    copies of any and all keys, locks and safe combinations in Seller’s
possession, custody or control;
(q)    letters addressed to the Residents advising them of the transfer of the
Business and Assets to Buyer which shall be in form that meets the reasonable
satisfaction of Seller and Buyer provided that the parties agree that this
notice shall be sent out at such earlier date as is required by applicable law
or an applicable residency agreement, to the extent required);
(r)    the Family Photo Copies;
(s)    to the extent required by the Title Company, evidence of the authority of
the incumbency of any individuals to execute any instruments executed and
delivered by Seller at the Closing including certified copies of Seller’s
formation documents, evidence of good standing and authority to transact
business in Louisiana, and operating agreements, partnership agreements or
corporate authority documents for Seller and its shareholder(s) and or
member(s), as applicable, together with all required consents and resolutions;
(t)    any and all other materials and documents anticipated to be signed and
delivered by Seller at the Closing or which are reasonably requested by Buyer or
Escrow Agent consistent with this Agreement, including the Schedules.


 
45
 

--------------------------------------------------------------------------------




14.2    Buyer’s Deliveries. Prior to the Closing, Buyer shall deliver the
following to the Escrow Agent for delivery to Seller pursuant to Section 14.3,
in each case executed by Buyer, as applicable:
(a)    The Affidavit of True Consideration with respect to the Property;
(b)    The Act of Sale referenced in Section 7.1 with respect to the Property;
(c)    The Bill of Sale referenced in Section 7.2(c);
(d)    The Assignment of Contracts and Leases referenced in Section 7.2(e);
(e)    Buyer’s Certificate Regarding Conditions referenced in Section 13.2(d);
(f)    the Cash Balance and the Holdback Amount;
(g)    evidence of authority of the incumbency of any individuals to execute any
instruments executed and delivered by Buyer at the Closing including certified
copies of Buyer’s formation documents, evidence of good standing and authority
to transact business in Delaware and Louisiana, and operating agreements,
partnership agreements or corporate authority documents for Buyer and its
manager(s) or general partner(s) together with all required consents and
resolutions; and
(h)    any and all other materials and documents anticipated to be signed and
delivered by Buyer at the Closing or which are reasonably requested by Seller or
Escrow Agent consistent with this Agreement.
14.3    Close of Escrow. Provided that all conditions to the Closing set forth
in this Agreement have been satisfied or, as to any condition not satisfied,
waived by the Party or Parties intended to be benefited thereby, on the Closing
Date, the Escrow Agent shall conduct the Closing by recording or distributing
the following documents and funds in the following order and manner:
(a)    Submit the Act of Sale to the Lafayette Parish Clerk of Court’s office to
be recorded in the Official Records;
(b)    Deliver the Cash Balance to Seller (subject to appropriate prorations as
set forth in this Agreement and other items chargeable to Seller) pursuant to
written wire transfer instructions delivered by Seller to the Escrow Agent;
(c)    After retaining the Holdback Amount pursuant to the Escrow Agreement,
deliver the remaining funds, if any, to Buyer (after taking into account all
pro-rations as set forth in this Agreement and other items chargeable to the
Buyer) pursuant to written wire transfer instructions delivered by Buyer to the
Escrow Agent; and
(d)    Deliver one complete set of signed counterparts of the Closing documents
to Buyer and one complete set of signed counterparts of the Closing documents to
Seller, and


 
46
 

--------------------------------------------------------------------------------




deliver to Buyer and Seller, respectively, such other documents that have been
deposited in Escrow for delivery to the applicable Parties at the Closing
pursuant to this Agreement.
14.4    Duties of Escrow Holder. At or promptly after Closing, Escrow Agent
shall proceed in accordance with the provisions set forth in Schedule 6.1(a).
15. CASUALTY AND CONDEMNATION
15.1    Casualty. In the event that the Property is damaged or destroyed by any
fire, flood or other casualty after the date of this Agreement and prior to the
Closing, Seller shall give Buyer prompt written notice of the damage. If the
damage is not material, then at Closing (i) Seller shall cause all collected
insurance proceeds, plus the cash amount of all associated deductibles, to be
paid over to Buyer (or credited against the Purchase Price) at Closing, (ii)
Seller shall assign to Buyer all right, title and interest in and to all claims
and proceeds Seller may have with respect to all policies of insurance relating
to the Property at Closing, and (iii) Seller shall pay over to Buyer all
insurance proceeds collected after the Closing by Seller promptly upon receipt
thereof. If the casualty causes material damage, then Buyer may elect by notice
to Seller within thirty (30) days after Buyer is notified of such damage to
either (i) elect to terminate this Agreement, in which case the Deposit shall be
returned to Buyer without any further action required from either Party, Buyer
and Seller shall each be liable for one half of any escrow fees or charges and
neither Party shall have any further obligation to the other, or (ii) proceed as
scheduled and (a) Seller shall cause all collected insurance proceeds, plus the
cash amount of all associated deductibles, to be paid over to Buyer (or credited
against the Purchase Price) at Closing, (b) Seller shall assign to Buyer all
right, title and interest in and to all claims and proceeds Seller may have with
respect to all policies of insurance relating to the Property at Closing, and
(c) Seller shall pay over to Buyer all insurance proceeds collected after the
Closing by Seller promptly upon receipt thereof. In the event that the casualty
is uninsured, Buyer may terminate this Agreement unless Buyer receives a credit
against the Purchase Price equal to the cost of repairs. Damage as to any one or
more occurrences is “material” if the cost to repair the damage, as reasonably
estimated by Seller’s engineer or expert, exceeds Fifty Thousand Dollars
($50,000.00). Buyer shall have the right to participate in the negotiations and
settlement of any casualty-related claim in the event Buyer elects or is
otherwise obligated to proceed with the Closing. The provisions of this Section
15.1 shall survive the Closing.
15.2    Condemnation. If before the Closing any of the Property is taken by
condemnation or if any formal notice of a condemnation is issued to Seller,
Seller shall promptly notify Buyer. If the condemnation is of a significant
portion of the Property, affects the amount of parking, affects the Facility, or
would, in Buyer’s reasonable discretion, adversely affect Buyer’s ability to use
and enjoy the Property, Buyer may, within thirty (30) days after Seller notifies
Buyer of any condemnation, terminate this Agreement by giving Seller written
notice thereof, in which event this Agreement shall automatically terminate, the
Deposit shall be returned to Buyer without any further action required from
either Party, Buyer and Seller shall each be liable for one half of any escrow
fees or charges and the parties shall have no further liability to each other
hereunder, except for Buyer’s obligations under Section 12.1(c) (relating to
damages to property) and Section 19.1 (relating to broker’s commissions) which
shall survive such termination. If Seller gives notice to Buyer and Buyer does
not terminate this Agreement, the Purchase Price shall not be reduced, but at
the Closing Seller shall pay to Buyer any award


 
47
 

--------------------------------------------------------------------------------




made for such condemnation which is received by Seller before the Closing, and
assign to Buyer all of Seller’s interest in any award made for condemnation
after the Closing. Buyer shall have the right to control the negotiations and
settlement of any condemnation claims in the event Buyer elects or is otherwise
obligated to proceed with the Closing. Seller shall give written notice to Buyer
within three (3) business days after Seller’s receiving notice of the
commencement of any proceedings for the taking by exercise of the power of
eminent domain of all or any part of the Property. The provisions of this
Section 15.2 shall survive the Closing.
16. DEFAULT
16.1    Rights. On any default by a Party prior to the Closing, the
non-defaulting Party may, by notifying the defaulting Party, declare such
default and exercise its rights under this Section 16 if the default is not
cured within five (5) business days after notice except for failure to close on
the Closing Date. The remedies set forth in this Section are the exclusive
remedies of the parties prior to the Closing related to a default of a Party.
After the Closing, the Parties’ sole and exclusive remedies are set forth in
Section 18 below.
16.2    Buyer Default. If Buyer makes the Deposit and fails to close on the
Closing Date under this Agreement or the Rosewood Agreement, as such Closing
Date may have been extended, Seller may terminate this Agreement and the
Rosewood Agreement by written notice to Buyer and thereupon shall be entitled to
the Deposit as liquidated (stipulated) damages (and not as a penalty) and as
Seller’s sole remedy and relief hereunder (except for any surviving
obligations). Seller and Buyer have made this provision for liquidated damages
because it would be difficult to calculate, as of the Effective Date, the amount
of actual damages for such breach, and Seller and Buyer agree that the Deposit,
if any, represents reasonable compensation to Seller for such breach. IF (A)
BUYER HAS PAID THE DEPOSIT, FAILS TO CLOSE AND SAID DEPOSIT IS PAID TO SELLER,
OR (B) THIS AGREEMENT IS TERMINATED BY BUYER FOR ANY OTHER REASON PERMITTED IN
THIS AGREEMENT, BUYER SHALL BE RELIEVED OF ANY OBLIGATION TO PURCHASE THE
PROPERTY AND FROM ALL OTHER OBLIGATIONS UNDER THIS AGREEMENT EXCEPT FOR THOSE
OBLIGATIONS THAT EXPRESSLY SURVIVE TERMINATION OF THIS AGREEMENT.
16.3    Seller’s Default. If Seller is the defaulting Party (or Rosewood is the
defaulting Party under the Rosewood Agreement) prior to the Closing, Buyer shall
be entitled, after such declaration of default to (a) seek specific performance
and compel Seller to convey the Assets as required hereunder or (b) terminate
this Agreement and the Rosewood Agreement and receive a return of the Deposit,
and Seller shall reimburse Buyer for all of Buyer’s due diligence costs and
legal fees incurred in connection with this transaction within ten (10) days of
written demand and delivery of reasonable supporting documentation up to a
maximum of One Hundred Thousand Dollars ($100,000.00) (inclusive of expenses
relating to both this Agreement (and the Property) and the Rosewood Agreement
(and the Rosewood Assets). The provisions of this Section 16.3 to the contrary
notwithstanding, if Buyer elects to pursue the equitable remedy of specific
performance and in any such action for specific performance, the court rules
that the remedy of specific performance is not available to Buyer, then Buyer
may avail itself of the rights and remedies available under this Section 16.3
and the running of any and all prescriptive periods, statutes of limitation,
statutes of repose, passage of time relating to laches and other statutes,
rules, doctrines or principles which impose any time limits for commencing any
suit, action,


 
48
 

--------------------------------------------------------------------------------




arbitration, mediation or other proceeding on account of such breach or default
by Seller shall be suspended and tolled while Buyer is pursuing any such action
for specific performance. The foregoing does not limit Seller’s liability under
any indemnity or other provision of this Agreement that, by its terms, survives
a termination of this Agreement or is to be performed after Closing.
16.4    Survival. The provisions of this Section 16 shall survive the Closing
without limitation.
17. ASSURANCES
17.1    Further Assurances. From and after the Closing, Seller, on the one hand,
and Buyer, on the other hand, agree to execute and deliver such further
documents and instruments and to do such other acts and things (including the
making of filings and re-prorating items covering pre-Closing periods in
accordance with Section 6.3 but which become available after the Closing), as
Buyer or Seller, as the case may be, may reasonably request in order to
effectuate the transactions contemplated by this Agreement. In the event any
Party shall be involved in litigation, threatened litigation or government
inquires with respect to a matter involving Seller, the other parties shall also
make available to such first Party, at reasonable times and subject to the
reasonable requirements of their or its own business, such of their or its
personnel as may have information relevant to the matters, except in the event
such matter involves a dispute arising under this Agreement. Following the
Closing, the parties will cooperate with each other in connection with Tax
audits and in the defense of any legal proceedings, consistent with the other
provisions for defense of claims provided in Sections 18.4 or 18.5 of this
Agreement, and to facilitate the collection of any accounts receivable, to the
extent such cooperation does not cause unreasonable expense, unless such expense
is borne by the requesting Party.
17.2    Access to the Records. From and after the Closing Date and until the
first anniversary of the Closing Date, subject to applicable privacy rights of
the Residents, Buyer shall allow Seller and its agents and representatives to
have reasonable access to (upon reasonable prior notice and during normal
business hours), and to make copies of the Records, to the extent reasonably
necessary to enable Seller to among other things investigate and defend
malpractice, employee or other claims, to file or defend cost reports and Tax
Returns, to complete/revise, as needed, any patient assessments which may be
required for Seller to seek reimbursement for services rendered prior to the
Closing Date, to verify accounts receivable collections due Seller and to enable
Seller to complete, in accordance with Seller’s policies and procedures, any and
all post-Closing Date accounting, reconciliation and closing procedures,
including, but not limited to, a month end close out of all accounts. Seller
agrees not to use or disclose any of the information obtained from Buyer except
solely for the purposes described herein and further agrees to maintain this
information confidential. Likewise, from and after the Closing Date and until
the first anniversary of the Closing Date, Seller shall allow Buyer and its
agents reasonable access to the Records, to the extent Buyer reasonably requires
such access in connection with accounting, billing and Tax filings or securities
filings. Buyer agrees not to use or disclose any of the information obtained
from Seller except solely for the purposes described herein and further agrees
to maintain this information as confidential.


 
49
 

--------------------------------------------------------------------------------




17.3    Survival. The provisions of this Section 17 shall survive the Closing
without limitation.
18. INDEMNIFICATION
18.1    Indemnification by Seller. Subject to the terms, conditions and
limitations provided herein, Seller shall indemnify, defend and hold harmless
Buyer, its successors and assigns, and each of the directors, officers, members,
managers, agents, and employees of Buyer its successors and assigns, and all
their Affiliates, from any and all Obligations, losses, liability, demands,
judgments, actions, suits, causes of action, claims, proceedings,
investigations, citations, matters, damages, penalties, sanctions, costs,
expenses, and disbursements (including, without limitation, reasonable
attorneys’ and consultants’ fees and expenses) (individually a “Loss” and
collectively, “Losses”), whether or not subject to litigation (individually, a
“Claim” and, collectively, the “Claims”), of any kind or character, whether
direct, contingent or consequential, imposed upon, arising out of, incurred or
relating to (a) the Assets, the operation of the Business or any act, conduct,
omission, contract or commitment of Seller related to the Property on or prior
to the Closing Date, (b) any Seller’s Obligations including any obligations to
pay severance or any other liabilities to any other employees with respect to
the Business, the Facility or the Property due to a transaction contemplated
herein, (c) the breach, non-performance or default by Seller of any covenant,
agreement or Obligation of Seller contained in this Agreement or contained in
any other agreement, certificate or document entered into in connection with
this Agreement, or (d) the breach of any representation or warranty made by the
Seller in this Agreement, or in any other agreement, certificate or document
entered into in connection with this Agreement.
18.2    Indemnification by Buyer. Subject to the terms, conditions and
limitations provided herein, except for losses and liabilities arising directly
or indirectly from or out of a circumstance resulting from a breach of any of
Seller’s representations or warranties, or which shall have arisen out of any
aspect of the Property or the Facility, its management or operations prior to
Closing, Buyer shall indemnify, defend and hold harmless Seller and each of the
directors, officers, members, agents, and employees of Seller and all their
Affiliates, from any and all Claims of any kind or character, whether direct,
contingent or consequential, imposed upon, arising out of, incurred or relating
to (a) the Assumed Service Contracts for the period on or subsequent to the
Closing Date or the operation of the Business or any act, conduct, omission,
contract or commitment of Seller related to the Property on or subsequent to the
Closing Date, (b) the breach, non-performance or the default by Buyer of any
covenant, agreement or Obligation of Buyer contained in this Agreement or
contained in any other agreement, certificate or document entered into in
connection with this Agreement, or (c) the breach of any representation or
warranty made by the Buyer in this Agreement, or in any other agreement,
certificate or document entered into in connection with this Agreement.
18.3    Period of Indemnity. All representations and warranties made by each
Party in this Agreement, in any Schedule attached hereto or in any list,
certificate, document or written statement furnished or delivered by any such
Party pursuant hereto shall survive the Closing, and shall remain in full force
(notwithstanding any investigation conducted before or after the Closing, or the
decision of any Party to complete the Closing) for a period of twelve (12)
months following the Closing, except for Sections 10.1(a), (b), (c), (h) and (k)
(the “Fundamental


 
50
 

--------------------------------------------------------------------------------




Representations”), which shall survive the Closing for a period of ten (10)
years; provided, however, that: (i) if at the expiration of the Applicable
Survival Period (as defined below), any Claim or assessment for indemnification
has been asserted (for which proper notice has been given in accordance with
Section 18.4) but not fully determined, or any audit or other proceeding with
respect to any Tax matter has been initiated, such period will be extended as to
such Claim, assessment, audit or other proceeding until it is finally resolved,
determined or concluded as applicable; (ii) if a particular provision is stated
as surviving the Closing indefinitely, such provision shall survive the Closing
for a period of ten (10) years; and (iii) with respect to any claims of breach
of this Agreement by Seller resulting from Seller’s fraud, intentional
misrepresentation or willful misconduct, such limitations period shall be the
longest period permitted by applicable law. All covenants and agreements
contained herein which by their terms are to be performed in whole or in part,
or which prohibit actions, subsequent to the Closing Date, shall survive the
Closing in accordance with their terms; provided that any such covenant or
agreement which expires on a date certain shall survive until such date certain.
All other covenants and agreements contained herein shall not survive the
Closing and shall thereupon terminate. The period for which a representation or
warranty, covenant or agreement survives the Closing is referred to herein as
the “Applicable Survival Period”. The provisions of this Section 18.3 shall
supersede and render null and void any right of merger or similar rule of law
which would or could otherwise take effect with respect to the representations
and warranties covered by Section 10.
18.4    Notice to the Indemnifying Party. Promptly after the assertion of any
Claim by a third-party against a Party hereto or of a Party learning of the
occurrence of any event which may give rise to a Claim for indemnification from
a Party (the “Indemnifying Party”) under this Section 18, and in no event more
than thirty (30) days after receiving written notice of such a Claim, such Party
(the “Indemnified Party”) shall notify the Indemnifying Party in writing of such
Claim, describing the claim, the amount thereof (if known and quantifiable) and
the basis thereof (the “Indemnity Notice”) and, with respect to Claims by third
parties, advise the Indemnifying Party whether the Indemnified Party intends to
contest same. The right to indemnification hereunder shall not be affected by
any failure or delay of or by the Indemnified Party to give an Indemnity Notice
(provided such written notice was delivered on or before the end of the
Applicable Survival Period) unless, and then only to the extent that, the rights
and remedies of the Indemnifying Party shall have been prejudiced (including the
ability of the Indemnifying Party to obtain applicable insurance coverage) or
the Losses for which the indemnification rights exist are materially greater
than such Losses would have been had prompt notice been given, in each case, as
a result of the failure of the Indemnified Party to give, or delay in giving,
such Indemnity Notice.
18.5    Rights of Parties to Defend and Settle. The Indemnifying Party covenants
and agrees to defend the Indemnified Party on account of any Claim which is
subject to indemnification hereunder. If the right of indemnity hereunder shall
arise from the Claim of a third party, the Indemnifying Party shall have the
right to assume and control the defense (but not, except as otherwise provided
herein, the settlement) of the Claim, including the employment of counsel of its
choosing, which counsel shall be reasonably acceptable to the Indemnified Party.
The Indemnifying Party shall pay all costs and expenses relative to the conduct
of such defense, including attorneys’ fees and expenses, and the Indemnified
Party shall cooperate fully with the Indemnifying Party in connection with the
conduct of such defense. The Indemnified


 
51
 

--------------------------------------------------------------------------------




Party shall, nevertheless, have the right, if it so elects, to participate (at
its own expense and with counsel of its choosing and at its own cost and
expense) in the defense of any such Claim without relieving the Indemnifying
Party of its obligation to defend the same. If the Indemnifying Party fails to
timely undertake the defense of such Claim, then the Indemnified Party may take
any and all necessary action to dispose of such Claim, including, without
limitation, the settlement or full payment thereof upon such terms as it shall
deem appropriate, in its sole discretion. Notwithstanding anything to the
contrary contained herein, in the event the Indemnifying Party undertakes the
defense of such Claim, the Indemnifying Party (or its insurance carrier) may
settle such Claim under this Section 18.5, without the Indemnified Party’s
consent, so long as such settlement involves only the payment of money (for
which the Indemnifying Party is entirely responsible), does not require the
Indemnified Party to admit liability, responsibility or wrongdoing, and includes
a full and complete release of the Indemnified Party.
18.6    Limitations.
(a)    No Indemnified Party shall make any Claim for indemnification against an
Indemnifying Party unless and until the aggregate amount of such indemnifiable
Losses of such Indemnified Party exceeds Twenty-five Thousand Dollars
($25,000.00) (the “Minimum Claim Amount”), whereupon the Indemnified Party shall
be entitled to indemnification for the amount of such Claim, or portion thereof;
provided, however, that such Minimum Claim Amount shall not apply in the case of
any Claim for Losses attributable to a Fundamental Representation. Except as
otherwise provided herein, no Indemnified Party may recover, in the aggregate,
an amount greater than Three Million One Hundred Twenty Five Thousand Dollars
($3,125,000.00) (the “Cap”) from the other pursuant to Section 18.1 or Section
18.2; provided, however, that such Cap shall not apply in the case of any claim
for Losses attributable to breaches of any of the Fundamental Representations.
The limitations set forth in this Section 18.6(a) shall not apply to any claims
for indemnification (A) made pursuant to Sections 18.1(a), (b) or (c) or Section
18.2(a) or made (B) for Losses resulting from fraud (as ultimately determined by
a court of competent jurisdiction), intentional misrepresentation or willful
misconduct provided, further, that in no event shall any Party have any
liability hereunder in excess of the Purchase Price.
(b)    No claim for indemnification may be made or pursued (and each party, as
applicable, expressly waives any right to indemnification) for any indirect
damage, consequential or special loss or damage, diminution in value, economic
loss, loss of profits or punitive damages, except to the extent actually awarded
to a third party or agreed to by the Parties.
(c)    The Indemnified Party shall take all reasonable steps to mitigate all
indemnifiable Losses upon and after becoming aware of any event which could
reasonably be expected to give rise to any Losses hereunder.
(d)    Notwithstanding anything herein to the contrary, the amount of any Loss
for which indemnification is provided under this Section 18 shall be net of (i)
any amounts actually recovered by the Indemnified Party pursuant to any
indemnification by, or indemnification agreement with, any third party with
respect to the matter to which the Loss relates, less any costs or expenses
incurred in connection therewith, and (ii) any insurance proceeds or other cash
receipts or sources of reimbursement actually recovered by the


 
52
 

--------------------------------------------------------------------------------




Indemnified Party with respect to the matter to which the Loss relates, less any
costs, expenses or premiums incurred in connection therewith (and no right of
subrogation shall accrue to any insurer or third party indemnitor hereunder)
(each such items identified in clauses (i) and (ii), a “Collateral Source”). If
the amount to be netted hereunder from any payment required under this Section
18 is determined after payment by the Indemnifying Party of any amount otherwise
required to be paid to an Indemnified Party pursuant to this Section 18, the
Indemnified Party shall repay to the Indemnifying Party, promptly after such
determination, any amount that the Indemnifying Party would not have had to pay
pursuant to this Section 18.6(d) had such determination been made at the time of
such payment. To the extent an Indemnified Party may have a right to receive
proceeds from a Collateral Source and such Indemnified Party does not pursue
such right, any Indemnifying Party may, in its sole discretion, require such
Indemnified Party to grant an assignment of the right of such Indemnified Party
to assert a claim against any such Collateral Source. In the event of such
assignment, the Indemnifying Party may pursue such claim at its own expense
subject to the Indemnified Party’s right to participate in such effort.
18.7    Reimbursement. Unless otherwise contested by the Indemnifying Party, at
the time that the Indemnified Party shall suffer a Loss because of a breach of
any warranty, representation or covenant by the Indemnifying Party or at the
time the amount of any liability on the part of the Indemnifying Party under
this Section 18 is finally determined (which in the case of payments to third
persons shall be the earlier of: (a) the date of such payments; or (b) the date
that a court of competent jurisdiction shall enter a final judgment, order or
decree (after exhaustion of appeal rights establishing such liability)), the
Indemnifying Party shall forthwith (unless such amount is being contested by the
Indemnifying Party), upon notice from the Indemnified Party, pay to the
Indemnified Party, the amount of the indemnity claim. If such amount is not paid
forthwith (unless such amount is being contested by the Indemnifying Party),
then the Indemnified Party may, at its option, take legal action against the
Indemnifying Party for reimbursement in the amount of its indemnity claim and
all legal fees and expenses incurred in seeking reimbursement of its indemnity,
including all appeal(s).
18.8    Sole and Exclusive Remedy/Distribution of Holdback Amount.
(a)    After the Closing, this Section 18 shall constitute the sole and
exclusive remedies (except with respect to Losses arising from fraud, bad faith
or intentional misconduct on the part of any Party in connection with the
transactions contemplated by this Agreement), for all matters relating to this
Agreement, the transactions contemplated hereby and for the breach of any
representation, warranty, covenant or agreement contained herein or in any
certificate delivered pursuant to the terms of this Agreement.
(b)    With respect to Losses claimed by Buyer, Escrow Agent shall disburse to
Buyer all or any portion of the Holdback Amount as is specified in a written
request (the “Written Request”) from Buyer delivered to Escrow Agent with a copy
to Seller, which disbursement shall be made by Escrow Agent on the fifteenth
(15th) day after the delivery of the Buyer’s Written Request to Escrow Agent;
provided, however, if Escrow Agent receives a written objection from Seller to
any portion of the requested disbursement which is the subject of Buyer’s
Written Request within ten (10) days following Buyer’s submission to Escrow
Agent of Buyer’s Written Request, the Escrow Agent shall not disburse to Buyer
the amount set forth in


 
53
 

--------------------------------------------------------------------------------




such Buyer’s Written Request and Escrow Agent’s obligations with respect to such
Buyer’s Written Request shall be governed by Schedule 6.1(a).
(c)    Notwithstanding any provision to the contrary in this Agreement, upon
expiration of twelve (12) months after the Closing Date, Seller shall be
entitled to any and all the remaining Holdback Amount plus accrued interest held
by Escrow Agent which are not subject to a valid Written Request of Buyer
received by Escrow Agent and Seller, and Escrow Agent shall remit such remaining
Holdback Amount to Seller without the necessity of any request or direction from
Buyer; provided, however, Buyer shall promptly provide Escrow Agent and/or
Seller, if requested, a letter to Escrow Agent affirming its approval of the
remittance of the remaining Holdback Amount to Seller in accordance with this
Section 18.8(c).
19. COMMISSIONS
19.1    Commissions. Each Party represents to the other that, in connection with
such sale, the Party so representing has not dealt with any real estate broker,
agent or finder with the exception of Cushman & Wakefield (“Seller’s Broker”),
who represents Seller and whose commission or other compensation due on account
thereof is under separate agreement with Seller and shall be paid by Seller.
Each Party shall be responsible for the fees of their respective attorneys,
advisors and consultants. Seller shall hold harmless and indemnify Buyer from
any claim for commission or other compensation from a broker or agent
represented or engaged by Seller. Buyer shall hold harmless and indemnify Seller
from any claim for commission or other compensation from a broker or agent
representing or engaged by Buyer other than Seller’s Broker.
20. MISCELLANEOUS
20.1    Effectiveness. This Agreement shall become effective on its execution
and delivery by each Party.
20.2    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement among the Parties hereto pertaining to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions of the Parties, whether oral or written, and there
are no warranties, representations or other agreements among the Parties in
connection with the subject matter hereof except as specifically set forth
herein. No amendment, supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the Parties. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision of this Agreement, whether or not similar, nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided. No Party shall be deemed to have waived the exercise of any right
which it holds under this Agreement unless such waiver is made expressly and in
writing. No delay or omission by any Party in exercising any right shall be
deemed a waiver of its future exercise. No waiver made as to any instance
involving the exercise of any right shall be deemed a waiver as to any other
instance, or any other right.
20.3    Applicable Law. This Agreement shall be given effect and construed by
application of the laws of the State of Louisiana without regard to conflicts of
laws. Any action


 
54
 

--------------------------------------------------------------------------------




arising out of, in connection with, or relating to, this Agreement shall be
brought only in the courts (state or federal) located in the Parish of Lafayette
in the State of Louisiana.
20.4    Notices. Any notice to be provided hereunder to a Party or the Title
Insurer, as Escrow Agent, shall be in writing, and shall be deemed to have been
provided three (3) Business Days after being sent as certified or registered
mail in the United States mails, postage prepaid, return receipt requested, or
the next Business Day after having been deposited with a national courier
service, or at the time of transmission if having been sent by email, provided
that a copy shall also be sent by certified mail or delivery courier service, to
the Persons and addresses set forth below, as such address may be changed from
time to time by notice to the other Party. Counsel shall be permitted to send
notice on behalf of their respective clients.
To Seller:
Cedar Crest, LLC
2851 Johnston Street, PMB #554
Lafayette, Louisiana 70503
Attention: Maurice Hannie
Telephone: (337) 298-4808
E-mail: mo@mohannie.com


With a Copy to:
Oats & Marino
100 E. Vermilion St., Suite 400
Lafayette, Louisiana 70501
Attn: Robin J. Magee
Tel: 337.233.1100
Email: rmagee@oatsmarino.com




To Buyer:
Seniors Investments II, LLC
Attention: Carl Mittendorff
930 Tahoe Boulevard, #802-612
Incline Village, Nevada 89451
Telephone: (520) 878-3993
E-mail: cmittendorff@gmail.com


With a Copy to:
Cox, Castle & Nicholson LLP
Attention: Kevin Kinigstein, Esq.
2029 Century Park East, Suite 2100
Los Angeles, California 90067
Telephone: (310) 284-2200
E-mail: kkinigstein@coxcastle.com


To Escrow Agent:
First American Title Insurance Company
777 S. Figueroa Street, Suite 400
Los Angeles, California 90017
Attention: Mr. Maurice Neri
Phone: (213) 271-1737
Fax: (714) 361-3603



 
55
 

--------------------------------------------------------------------------------




 
E-mail: mneri@firstam.com.

20.5    Waiver of Jury Trial. THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
20.6    Construction. All references made in the neuter, masculine or feminine
gender shall be deemed to have been made in all such genders; and in the
singular or plural number shall be deemed to have been made, respectively, in
the plural or singular number as well. The word “including” shall mean and be
deemed to include the phrase “without limitation” in each instance it appears.
The words “herein”, “hereunder,” and similar terms refer to this Agreement as a
whole.
20.7    Schedules and Exhibits. Each schedule, writing or document referred to
as being attached as a Schedule and any Exhibit attached hereto is hereby made a
part of this Agreement. Matters reflected on the Schedules are not necessarily
limited to matters required by this Agreement to be reflected therein and the
inclusion of such matters shall not be deemed an admission that such matters
were required to be reflected on the Schedule. Such additional matters are set
forth for informational purposes only and do not necessarily include other
matters of a similar nature. Any matter reflected on one Schedule shall be
deemed to qualify the representations and warranties of either Party, as
applicable, if the application to such other representation and warranty is
reasonably apparent.
20.8    Severability. If any provision, clause or part of this Agreement, or the
application thereof under certain circumstances, is held invalid or
unenforceable by a final order of a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such provision, clause or
part under other circumstances, shall not be affected thereby and the Parties
hereto agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term
20.9    Counterparts; Headings. This Agreement may be executed in several
counterparts, each of which shall be deemed original, but such counterparts
shall together constitute but one and the same agreement. The Table of Contents
and Article and Section headings in this Agreement are inserted for convenience
of reference only and shall not constitute a part hereof or be used as
interpreting the meaning of this Agreement.
20.10    Facsimile or Electronic Signatures. The exchange of copies of this
Agreement (and any amendments thereto) and of signature pages by facsimile or
electronic transmission shall constitute effective execution and delivery of
this Agreement as to the Parties and may be used in lieu of the original
Agreement for all purposes. Signatures of the Parties transmitted by facsimile
or e-mail shall be deemed to be their original signatures for all purposes.
20.11    Equal Participation. Each Party hereto hereby acknowledges that all
Parties hereto participated equally in the negotiation and drafting of this
Agreement and that,


 
56
 

--------------------------------------------------------------------------------




accordingly, no court construing this Agreement shall construe it more
stringently against one Party than against the other.
20.12    Exclusivity. Until and unless this Agreement is terminated or until the
Closing, whichever occurs first, Seller will not solicit any offers or
proposals, or enter into any new letters of intent (or modify or extend any
existing letters of intent) or contracts or enter into or pursue negotiations
with any third-party with respect to a transaction relating to the sale,
transfer, conveyance, merger or any other transaction of similar import with
respect to Seller or any of the Assets.
20.13    Assignment. Neither Party may assign any rights or obligations arising
out of this Agreement without the consent of the other Party, which is not to be
unreasonably withheld. Notwithstanding the foregoing, Buyer may assign its
interests herein to (a) an Affiliate of Buyer on or before Closing or (b) any
entity (or directly deed the Land and assign all of the Assets) so long as Buyer
or an Affiliate enters into a lease for all of the Land and Improvements and
Buyer or an Affiliate operates the Business; however, no such assignment shall
relieve the Buyer of its obligations hereunder until Closing; provided, however,
with respect to any assignment, if Closing occurs the assigning party (but not
the assignee) shall be relieved of all its obligations arising under this
Agreement before, on and after Closing. Documents evidencing assignment shall be
provided to either Party, as applicable, on or before the earlier of (i) ten
(10) days after the effective date of such assignment or (ii) five (5) days
before the Closing. For the avoidance of doubt, any provisions herein which
state that all or any portion of the Property shall be assigned or transferred
“to Buyer” shall be deemed to mean “to Buyer or its assignee”.
20.14    No Reliance. No third party, other than a successor by operation of Law
or an assignee permitted by this Agreement, is entitled to rely on any of the
representations, warranties and agreements contained in this Agreement and no
Party to this Agreement assumes any liability to any third party, other than an
assignee permitted by this Agreement, because of any reliance on the
representations, warranties and agreements contained in this Agreement.
20.15    Expenses. Except to the extent otherwise provided herein, each of the
Parties hereto shall pay the fees and expenses of their respective counsel,
consultants and other expenses incident to the negotiation and preparation of
this Agreement and consummation of the transactions contemplated by this
Agreement.
20.16    Publicity. Each of Seller and Buyer agrees that prior to the Closing it
shall not issue any written press release concerning this Agreement or the
transactions contemplated hereby without obtaining the prior written approval of
either Buyer or Seller, as applicable, which approval will not be unreasonably
withheld, delayed or conditioned, unless, in the judgment of such issuing party
upon advice of counsel, disclosure is otherwise required by applicable Law,
provided that such Party that intends to make such release shall use its
commercially reasonable efforts consistent with such applicable Law requirement
to consult with the other parties with respect to the text thereof.
20.17    Confidentiality. Seller and Buyer acknowledge and agree that the
information disclosed by each Party to the other regarding such Party or the
Business (the “Confidential Information”) is confidential in nature and agree
that, such Confidential Information shall be


 
57
 

--------------------------------------------------------------------------------




kept confidential by the receiving Party, shall not be used for any reason or
purpose other than for the reasonable use in connection with the evaluation and
consummation of the transaction contemplated under this Agreement, and without
limiting the foregoing shall not be disclosed by the receiving Party to any
Person except in each case as otherwise expressly permitted by the terms of this
Agreement or with the prior written consent of the disclosing Party or as
required by law. Seller shall have the right to disclose the Confidential
Information of the Buyer only to Seller’s representatives who reasonably require
such matter for purposes of evaluating the transactions contemplated under this
Agreement; provided that Seller agrees to be responsible for any breach of this
Section 20.17 by any representative to whom it discloses Confidential
Information. Buyer shall have the right to disclose the Confidential Information
of the Seller only to Buyer’s representatives and consultants who reasonably
require such matter for purposes of evaluating and performing due diligence on
the Assets, and all other aspects of the transactions contemplated under this
Agreement; such permitted representatives shall include, as an illustration but
without limitation, Buyer’s affiliated companies, their employees and partners,
and their legal, accounting, environmental, title, survey, governmental,
healthcare, insurance and other third party consultants; provided that Buyer
agrees to be responsible for any breach of this Section 20.17 by any
representative to whom it discloses Confidential Information. Also, Buyer or any
Prospective Licensee may disclose Confidential Information of the Seller to
Governmental Authorities in connection with seeking any Consents, Approvals or
Licenses. Furthermore, each of Buyer and Seller shall have the right to share
the Confidential Information to Escrow Agent consistent with this Agreement and
to make any disclosure required by law. If this Agreement is terminated, each
receiving Party shall immediately return or destroy all Confidential Information
of the disclosing Party in the receiving Party’s possession, provided, however,
that the receiving Party may retain a list that contains general descriptions of
the information that is returned. Neither Seller nor Buyer is waiving and, will
not be deemed to have waived or diminished, any of its attorney work product
protections, attorney-client privileges or similar protections and privileges as
a result of disclosing its Confidential Information to the receiving Party,
regardless of whether the disclosing Party has asserted or is, or may be,
entitled to such privileges and protections. In no event shall Confidential
Information include any information that prior to disclosure by the disclosing
Party to the receiving Party was available or known to the public.
20.18    Limitation on Liability. All claims, demands, liabilities, or causes of
action (whether in contract or in tort, in law or in equity, or granted by
statute, but excluding fraud, intentional misrepresentation and willful
misconduct) that may be asserted by Buyer or any of its members, directors,
officers, shareholders, employees, advisors, affiliates, agents, attorneys, or
their respective successors and assigns (each, a “Buyer Party” and collectively,
the “Buyer Parties”) arising from, related to or in connection with this
Agreement, or the negotiation, execution, or performance of this Agreement, may
be made only against Seller. No present or future partner, member, director,
officer, shareholder, employee, advisor, affiliate, agent, attorney, property
manager, or asset manager of or in Seller or any person or entity holding a
direct or indirect interest in any of the foregoing (each, a “Seller Party” and
collectively, the “Seller Parties”) shall have any direct or indirect personal
liability arising from, related to or in connection with this Agreement or the
negotiation, execution, or performance thereof, and to the maximum extent
permitted by Law, Buyer hereby waives any and all such personal liability
against any and all Seller Parties. The limitations on liability contained in
this Section 20.12 are in addition to, and not in limitation of, any limitation
on liability applicable to Seller and the


 
58
 

--------------------------------------------------------------------------------




Seller Parties provided in any other provision of this Agreement or by Law or by
any other contract, agreement or instrument. Without limiting the foregoing, to
the maximum extent permitted by Law, Buyer, on behalf of itself and the other
Buyer Parties, (a) hereby waives and releases any and all rights, claims,
demands, or causes of action that may otherwise be available at Law or in
equity, or granted by statute, to avoid or disregard the entity form of Seller
or otherwise impose liability of Seller on any Seller Party, whether granted by
statute or based on theories of equity, agency, control, instrumentality, alter
ego, domination, sham, single business enterprise, piercing the veil,
unfairness, undercapitalization, or otherwise; and (b) disclaims any reliance
upon any Seller Party with respect to the performance of this Agreement or any
representation or warranty made in, in connection with, or as an inducement to
this Agreement.
20.19    Attorneys’ Fees and Legal Expenses. Should either Party hereto
institute any action or proceeding in court to enforce any provision hereof or
for damages by reason of any alleged breach of any provision of this Agreement
or for any other judicial remedy, the prevailing Party shall be entitled to
receive from the losing Party all reasonable attorneys’ fees actually incurred
and all court costs in connection with said proceedings and any appeal(s).
20.20    OFAC Policy. Seller and Buyer represent and warrant to each other that
neither Seller nor Buyer nor any of their respective constituents or affiliates
have engaged in any dealings or transactions, directly or indirectly: (a) in
contravention of any U.S., international or other money laundering regulations
or conventions, including, without limitation, the United States Bank Secrecy
Act, the United States Money Laundering Control Act of 1986, The United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, Trading with the Enemy Act (50 U.S.C. § 1 et seq., as amended), or any
foreign asset control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto; or (b) in contravention of Executive Order No. 13224
dated September 24, 2001 issued by the President of the United States (Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), as may be amended or supplemented
from time to time (“Anti-Terrorism Order”) or on behalf of terrorist or
terrorist organizations, including those persons or entities that are included
on any relevant lists maintained by the United Nations, North Atlantic Treaty
Organization, Organization of Economic Cooperation and Development, Financial
Action Task Force, U.S. Office of Foreign Assets Control, U.S. Securities &
Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
Intelligence Agency, U.S. Internal Revenue Service, or any country or
organization, all as may be amended from time to time. Seller and Buyer
represent and warrant to each other that neither Seller nor Buyer nor any of
their respective Affiliates (i) are or will be conducting any business or
engaging in any transaction with any person appearing on the U.S. Treasury
Department’s Office of Foreign Assets Control list of restrictions and
prohibited persons, or (ii) are a person described in Section 1 of the
Anti-Terrorism Order, and, to the best of Buyer’s and Seller’s knowledge,
neither Seller nor Buyer nor any of their respective Affiliates have engaged in
any dealings or transactions, or otherwise been associated with any such person.
If at any time this representation becomes false, it shall be considered a
default under this Agreement and Seller and Buyer shall have the right to
exercise all of the remedies set forth in this Agreement and/or to terminate
this Agreement immediately.
20.21    Intentionally Omitted.


 
59
 

--------------------------------------------------------------------------------




20.22    Simultaneous Closing. It is understood between the Parties that Buyer
is also a buyer of certain assets (the “Rosewood Assets”) from Hannie
Development, Inc. (“Rosewood”), a Louisiana business corporation, operating an
assisted living facility in Lafayette, Louisiana pursuant to that certain Asset
Purchase Agreement dated of even date herewith between Buyer and Rosewood (the
“Rosewood Agreement”), and that the Closing contemplated herein shall be
contingent upon the simultaneous closing by Buyer and purchase of the Rosewood
Assets under the Rosewood Agreement. Buyer and Seller acknowledge and agree that
the failure of any condition to Buyer’s or Seller’s obligation to close under
the Rosewood Agreement shall be deemed a failure of a Buyer’s or Seller’s, as
applicable, condition to Closing hereunder (and, in the case of Buyer, such
condition shall constitute a “Buyer’s Closing Condition” as defined herein. If
Buyer fails to close under the Rosewood Agreement for any reason other than
Buyer’s default under the Rosewood Agreement, Buyer shall have the option to
terminate this Agreement by written notice to Seller and Escrow Agent. Upon any
such termination, Escrow Agent shall pay the Deposit to Buyer and neither Party
shall have any further obligation to the other hereunder except for Buyer’s and
Seller’s obligations under this Agreement which expressly survive termination.
Buyer and Seller acknowledge and agree that an extension of any date or time
period under the Rosewood Agreement (including without limitation, the
expiration of the applicable study period or the applicable closing date), shall
automatically constitute an extension of the corollary date or time period
hereunder.
[Signature page to follow]


 
60
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Party has executed this Asset Purchase Agreement by its
duly authorized representatives, the day and year first above written.
BUYER:
Seniors Investments II, LLC
a Delaware limited liability company
 
 
By:
/s/ Carl Mittendorff
Name:
Carl Mittendorff
Title:
Sole Member

SELLER:
Cedar Crest, LLC
a Louisiana limited liability company
 
 
By:
/s/ Maurice Hannie
Name:
Maurice Hannie
Title:
Managing Member



 
S-1
 




--------------------------------------------------------------------------------







ACCEPTANCE BY ESCROW AGENT
The Undersigned Escrow Agent (a) acknowledges its receipt of the escrow
instructions contained in this Agreement executed by Buyer and Seller; and (b)
accepts the foregoing escrow instructions and agrees to act in accordance with
the terms contained therein and in this Agreement insofar as such terms affect
Escrow Agent.
ESCROW AGENT
By:
/s/ Brian M. Serikaku
 
Name:
Brian M. Serikaku
 
Title:
Escrow Officer



 
S-1
 
 


